SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 to ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2009 Commission File No. 0-22750 ROYALE ENERGY, INC. (Name of registrant in its charter) California 33-0224120 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7676 Hazard Center Drive, Suite 1500 San Diego, CA 92108 (Address of principal executive offices) Issuer's telephone number: 619-881-2800 Securities registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock, par value $.01 per share (Title of Class) Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes[]; No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes []; No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X] ;No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained herein, and will not be contained, to the best or registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer []Accelerated filer [] Non-accelerated filer []Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes []; No [X] At June 30, 2009, the end of the registrant’s most recently completed second fiscal quarter, the aggregate market value of common equity held by non-affiliates was $13,378,774. At December 31, 2009, 10,225,208 shares of registrant's Common Stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE:The issuer’s proxy statement for its annual meeting of stockholders, filed April 29, 2010, contains the information required by Part III, Items 10, 11, 12, 13 and 14, which information is hereby incorporated by reference into this Form 10-K/A. Introductory Note This amendment to Royale Energy’s annual report on Form 10-K contains a restatement of a portion of its financial statements to account for available for sale securities.Royale Energy acquired shares of a start-up company’s common stock in 2000 in settlement of a legal claim (the “Settlement Stock”).At the time of the acquisition, there was no resale market for the Settlement Stock, and its value was undeterminable.In September 2009, the issuer of the Settlement Stock conducted an initial public offering of its stock, and a market for the Settlement Stock was established.Royale Energy did not receive timely notice of the completion of the public offering and did not, until June 2010, become aware that a public market for the Settlement Stock existed. Because an ascertainable market price of the Settlement Stock existed at December 31, 2009, the Settlement Stock has been classified as available for sale securities as of that date.The classification caused an adjustment on the Balance Sheet as of December 31, 2009, as follows: · Total Current Assets and Total Assets of the Company were adjusted upward by approximately $1 million; and · Approximately $300,000 was recorded under Current Liabilities as Current Portion of Deferred Tax Liability, and approximately $700,000 was recorded under Stockholders’ Equity as Accumulated Other Comprehensive Income (Loss). Conforming changes were also made on the Statements of Stockholders’ Equity and Statements of Cash Flows for 2009 to record the increase in total assets and unrealized gain on available for sale securities at year end. The restatement resulted in recording an unrealized holding gain of $816,616 in Other Comprehensive Income of the Company’s Statement of Operations for December 31, 2009, but no change occurred in the Company’s Net Income (Loss) or Earnings per Share as a result of the restatement.See, the Company’s Audited Financial Statements – Balance Sheets, pages F-3 – F-4, Statements of Operations, page F-5, Statements of Stockholders’ Equity, page F-6-F-8, Statements of Cash Flows, pages F-9 – F-10, Note 1 – Summary of Significant Accounting Policies – Fair Values of Financial Instruments, page F-18, and Note 19 – Restatement to Reflect Fair Value of Available for Sale Securities, page F-31. This amendment on Form 10-K/A contains no changes other than those described above. CONTENTS PART I 1 Item 1 Description of Business 1 Plan of Business 2 Competition, Markets and Regulation 3 Item 1A Risk Factors 3 Item 2 Description of Property 7 Northern California 8 Developed and Undeveloped Leasehold Acreage 8 Drilling Activities 8 Production 9 Net Proved Oil and Natural Gas Reserves 9 Item 3 Legal Proceedings 9 PART II 9 Item 5 Market for Common Equity and Related Stockholder Matters 9 Dividends 10 Recent Sales of Unregistered Securities 10 Performance Graph 10 Item 6 Selected Financial Data 11 Item 7 Management’s Discussion and Analysis of financial Condition and Results of Operations 11 Critical Accounting Policies 11 Results of Operations for the Twelve Months Ended December 31, 2009, as Compared to the Twelve Months Ended December 31, 2008 13 Results of Operations for the Twelve Months Ended December 31, 2008, as Compared to the Twelve Months Ended December 31, 2007 14 Capital Resources and Liquidity 16 Changes in Reserve Estimates 18 tem 7A Qualitative and Quantitative Disclosures About Market Risk 19 Item 8 Financial Statements 19 Item 9A Controls and Procedures Disclosure Controls 19 Management Report on Internal Control over Financial Reporting 19 Changes in Internal Control over Financial Reporting 20 Limitations on Effectiveness of Controls 20 PART III 20 Item 10 Directors and Executive Officers of the Registrant 20 Item 11 Executive Compensation 21 Item 12 Security ownership of Certain Beneficial Owners and Management 21 Item 13 Certain Relationships and Related Transactions 21 Item 14 Principal Accountant Fees and Services 21 PART IV 21 Item 15 Exhibits and Financial Statement Schedules 21 SIGNATURES 23 FINANCIAL STATEMENTS F-1 ROYALE ENERGY, INC. PART I Item 1Description of Business Royale Energy, Inc. ("Royale Energy") is an independent oil and natural gas producer.Royale Energy's principal lines of business are the production and sale of natural gas, acquisition of oil and gas lease interests and proved reserves, drilling of both exploratory and development wells, and sales of fractional working interests in wells to be drilled by Royale Energy.Royale Energy was incorporated in California in 1986 and began operations in 1988.Royale Energy's common stock is traded on the NASDAQ Capital Market System (symbol ROYL).On December 31, 2009, Royale Energy had 22 full time employees. Royale Energy owns wells and leases located mainly in the Sacramento Basin and San Joaquin Basin in California as well as in Utah, Texas and Louisiana.Royale Energy usually sells a portion of the working interest in each lease that it acquires to third party investors and retains a portion of the prospect for its own account.Selling part of the working interest to others allows Royale Energy to reduce its drilling risk by owning a diversified inventory of properties with less of its own funds invested in each drilling prospect, than if Royale Energy owned the whole working interest and paid all drilling and development costs of each prospect itself.Royale Energy generally sells working interests in its prospects to accredited investors in exempt securities offerings.The prospects are bundled into multi-well investments, which permit the third party investors to diversify their investments by investing in several wells at once instead of investing in single well prospects. During its fiscal year ended December 31, 2009, Royale Energy continued to explore and develop natural gas properties with a focus in California.We also own proved developed producing and non-producing reserves of oil and natural gas in Utah, Texas and Louisiana.In 2009, Royale Energy drilled five wells in northern and central California, three of which were commercially productive wells, two are currently producing, one is awaiting pipeline hookup, and the remaining two were dry holes.Royale Energy's estimated total reserves increased from approximately 3.6 BCFE (billion cubic feet equivalent) at December 31, 2008 to approximately 4.8 BCFE at December 31, 2009.According to the reserve reports furnished to Royale Energy by Netherland, Sewell & Associates, Inc., and Source Energy, LLC, Royale Energy's independent petroleum engineers, the net reserve value of its proved developed and undeveloped reserves was approximately $11.3 million at December 31, 2009, based on natural gas prices ranging from $2.92 per MCF to $3.87 per MCF.Source Energy, LLC, supplied reserve value estimates for Royale Energy’s Utah properties, and Netherland, Sewell & Associates, Inc., provided reserve information for the Company’s California, Texas, Oklahoma, and Louisiana properties. Of course, net reserve value does not represent the fair market value of our reserves on that date, and we cannot be sure what return we will eventually receive on our reserves.Net reserve value of proved developed and undeveloped reserves was calculated by subtracting estimated future development costs, future production costs and other operating expenses from estimated net future cash flows from our developed and undeveloped reserves. Our standardized measure of discounted future net cash flows at December 31, 2009, was estimated to be $6,261,933.This figure was calculated by subtracting our estimated future income tax expense from the net reserve value of proved developed and undeveloped reserves, and by further applying a 10% annual discount for estimated timing of cash flows.A detailed calculation of our standardized measure of discounted future net cash flow is contained in Supplemental Information About Oil and Gas Producing Activities – Changes in Standardized Measure of Discounted Future Net Cash Flow from Proved Reserve Quantities, page F-29. Royale Energy reported gross revenues in connection with the drilling of wells on a "turnkey contract" basis, or sales of fractional interests in undeveloped wells, in the amount of $5,061,804 for the year ended December 31, 2009, which represents approximately 59% of its total revenues for the year.In 2008, Royale Energy reported $11,472,065 gross revenues from turnkey drilling operations for the year, representing 60% of Royale Energy's total revenues for that year. These amounts are offset by drilling expenses and development costs of $2,146,904 in 2009, and $6,015,390 in 2008. In addition to Royale Energy's own geological, land, and engineering staff, Royale Energy hires independent contractors to drill, test, complete and equip the wells that it drills. 1 Approximately 33% of Royale Energy's total revenue for the year ended December 31, 2009, came from sales of oil and natural gas from production of its wells in the amount of $2,800,557.In 2008, this amount was $6,999,022, which represented 37% of Royale Energy's total revenues. Plan of Business Royale Energy acquires interests in oil and natural gas reserves and sponsors private joint ventures.Royale Energy believes that its stockholders are better served by diversification of its investments among individual drilling prospects.Through its sale of joint ventures, Royale Energy can acquire interests and develop oil and natural gas properties with greater diversification of risk and still receive an interest in the revenues and reserves produced from these properties.By selling some of its working interest in most projects, Royale Energy decreases the amount of its investment in the projects and diversifies its oil and gas property holdings, to reduce the risk of concentrating a large amount of its capital in a few projects that may not be successful. After acquiring the leases or lease participation, Royale Energy drills or participates in the drilling of development and exploratory oil and natural gas wells on its property.Royale Energy pays its proportionate share of the actual cost of drilling, testing, and completing the project to the extent that it retains all or any portion of the working interest. Royale Energy also may sell fractional interests in undeveloped wells to finance part of the drilling cost. A drilling contract that calls for a company to drill a well, for a fixed price, to a specified depth or geological formation is called a "turnkey contract." When Royale Energy sells fractional interests to raise capital to drill oil and natural gas wells, generally it agrees to drill these wells on a turnkey contract basis, so that the holders of the fractional interests prepay a fixed amount for the drilling and completion of a specified number of wells.Under a turnkey contract, Royale Energy recognizes gross revenue for the amount paid by the purchaser and agrees to pay the expense of drilling and development of the well for the participants.Sometimes the actual drilling and development costs are less than the fixed amount that Royale Energy received from the fractional interest sale. When Royale Energy authorizes a turnkey drilling project for sale, a calculation is made to estimate the pre-drilling costs and the drilling costs.A percentage for each is calculated.The turnkey drilling project is then sold to investors who execute a contract with Royale Energy.In this agreement, the investor agrees to share in the pre-drilling costs, which include lease costs, geological and geophysical costs, and other costs as required so that the drilling of the project can proceed.As stated in the contract, the percentage of the pre-drilling costs that the investor contributes is non-refundable, and thus on its financial statements, Royale Energy recognizes these non-refundable payments as revenue since the pre-drilling costs have commenced.The remaining investment is held and reported by Royale Energy as deferred revenue until drilling is complete. Once drilling has commenced, it is generally completed within 10-30 days.See Note 1 to Royale Energy's Financial Statements, at page F-11.Royale Energy maintains internal records of the expenditure of each investor's funds for drilling projects. Royale Energy generally operates the wells it completes.As operator, it receives fees set by industry standards from the owners of fractional interests in the wells and from expense reimbursements.For the year ended December 31, 2009, Royale Energy earned gross revenues from operation of the wells in the amount of $388,736, representing 4.5% of its total revenues on a consolidated basis for that year.In 2008, the amount was $392,318, which represented about 2% of total revenues.At December 31, 2009, Royale Energy operated 52 natural gas wells in California. Royale also owns an interest and operates seven natural gas wells in Utah and has non-operating interests in 17 oil and gas wells in Texas, three in Oklahoma, one in California, and two in Louisiana. Royale Energy currently sells most of its California natural gas production through PG&E pipelines to independent customers on a monthly contract basis, while some gas is delivered through privately owned pipelines to independent customers. Since many users are willing to make such purchase arrangements, the loss of any one customer would not affect our overall sales operations. All oil and natural gas properties are depleting assets in which production naturally decreases over time as the finite amount of existing reserves are produced and sold.It is Royale Energy’s business as an oil and natural gas exploration and production company to continually search for new development properties.The company’s success will ultimately depend on its ability to continue locating and developing new oil and natural gas resources. 2 Natural gas demand and the prices paid for gas are seasonal. In recent years, natural gas demand and prices in Northern California have fluctuated unpredictably throughout the year. Royale Energy had no subsidiaries in 2009. Competition, Markets and Regulation Competition The exploration and production of oil and natural gas is an intensely competitive industry.The sale of interests in oil and gas projects, like those Royale Energy sells, is also very competitive.Royale Energy encounters competition from other oil and natural gas producers, as well as from other entities which invest in oil and gas for their own account or for others, and many of these companies are substantially larger than Royale Energy. Markets Market factors affect the quantities of oil and natural gas production and the price Royale Energy can obtain for the production from its oil and natural gas properties.Such factors include: the extent of domestic production; the level of imports of foreign oil and natural gas; the general level of market demand on a regional, national and worldwide basis; domestic and foreign economic conditions that determine levels of industrial production; political events in foreign oil-producing regions; and variations in governmental regulations including environmental, energy conservation, and tax laws or the imposition of new regulatory requirements upon the oil and natural gas industry. Regulation Federal and state laws and regulations affect, to some degree, the production, transportation, and sale of oil and natural gas from Royale Energy’s operations.States in which Royale Energy operates have statutory provisions regulating the production and sale of oil and natural gas, including provisions regarding deliverability.These statutes, along with the regulations interpreting the statutes, generally are intended to prevent waste of oil and natural gas, and to protect correlative rights to produce oil and natural gas by assigning allowable rates of production to each well or proration unit. The exploration, development, production and processing of oil and natural gas are subject to various federal and state laws and regulations to protect the environment.Various federal and state agencies are considering, and some have adopted, other laws and regulations regarding environmental controls that could increase the cost of doing business.These laws and regulations may require: the acquisition of a permit by operators before drilling commences; the prohibition of drilling activities on certain lands lying within wilderness areas or where pollution arises; and the imposition of substantial liabilities for pollution resulting from drilling operations, particularly operations in offshore waters or on submerged lands.The cost of oil and natural gas development and production also may increase because of the cost of compliance with such legislation and regulations, together with any penalties resulting from failing to comply with the legislation and regulations.Ultimately, Royale Energy may bear some of these costs. Presently, Royale Energy does not anticipate that compliance with federal, state and local environmental regulations will have a material adverse effect on capital expenditures, earnings, or its competitive position in the oil and natural gas industry; however, changes in the laws, rules or regulations, or the interpretation thereof, could have a materially adverse effect on Royale Energy’s financial condition or results of operation. Royale Energy files quarterly, yearly and other reports with the Securities Exchange Commission.You may obtain a copy of any materials filed by Royale Energy with the SEC at 450 Fifth Street, N.W., Washington, D.C. 20549, by calling 1-800-SEC-0300.The SEC also maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC at http://www.sec.gov.Royale Energy also provides access to its SEC reports and other public announcements on its website, http://www.royl.com. Item 1A Risk Factors In addition to the other information contained in this report, the following risk factors should be considered in evaluating our business. 3 We Depend on Market Conditions and Prices in the Oil and Gas Industry. Our success depends heavily upon our ability to market oil and gas production at favorable prices.In recent decades, there have been both periods of worldwide overproduction and underproduction of hydrocarbons and periods of increased and relaxed energy conservation efforts.As a result the world has experienced periods of excess supply of, and reduced demand for, crude oil on a worldwide basis and for natural gas on a domestic basis; these periods have been followed by periods of short supply of, and increased demand for, crude oil and, to a lesser extent, natural gas.The excess or short supply of oil and gas has placed pressures on prices and has resulted in dramatic price fluctuations. Natural gas demand and the prices paid for gas are seasonal.The fluctuations in gas prices and possible new regulations create uncertainty about whether we can continue to produce gas for a profit. Prices for oil and natural gas affect the amount of cash flow available for capital expenditures and our ability to borrow and raise additional capital.Lower prices may also reduce the amount of oil and natural gas that we can economically produce.Any substantial and extended decline in the price of oil or natural gas would decrease our cash flows, as well as the carrying value of our proved reserves, our borrowing capacity and our ability to obtain additional capital. Variance in Estimates of Oil and Gas Reserves could be Material. The process of estimating oil and gas reserves is complex, requiring significant decisions and assumptions in the evaluation of available geological, geophysical, engineering and economic data for each reservoir.As a result, such estimates are inherently imprecise.Actual future production, oil and gas prices, revenues, taxes, development expenditures, operating expenses and quantities of recoverable oil and gas reserves may vary substantially from those estimated in reserve reports that we periodically obtain from independent reserve engineers. You should not construe the standardized measure of proved reserves contained in our annual report as the current market value of the estimated proved reserves of oil and gas attributable to our properties. In accordance with Securities and Exchange Commission requirements, we have based the standardized measure of future net cash flows from the standardized measure of proved reserves on the average price during the 12-month period before the ending date of the period covered by the report, whereas actual future prices and costs may vary significantly. The following factors may also affect actual future net cash flows: · the timing of both production and related expenses; · changes in consumption levels; and · governmental regulations or taxation. In addition, the calculation of the standardized measure of the future net cash flows using a 10% discount as required by the Securities and Exchange Commission is not necessarily the most appropriate discount rate based on interest rates in effect from time to time and risks associated with our reserves or the oil and gas industry in general. Furthermore, we may need to revise our reserves downward or upward based upon actual production, results of future development, supply and demand for oil and gas, prevailing oil and gas prices and other factors. Any significant variance in these assumptions could materially affect the estimated quantities and present value of our reserves.In addition, our standardized measure of proved reserves may be revised downward or upward, based upon production history, results of future exploration and development, prevailing oil and gas prices and other factors, many of which are beyond our control.Actual production, revenues, taxes, development expenditures and operating expenses with respect to our reserves will likely vary from the estimates used, and such variances may be material. Future Acquisitions and Development Activities May Not Result in Additional Proved Reserves, and We May Not be Able to Drill Productive Wells at Acceptable Costs. In general, the volume of production from oil and gas properties declines as reserves are depleted.Except to the extent that we acquire properties containing proved reserves or conduct successful development and exploration activities, or both, our proved reserves will decline as reserves are produced.Our future oil and gas production is, therefore, highly dependent upon our ability to find or acquire additional reserves. 4 The business of acquiring, enhancing or developing reserves is capital intensive. We require cash flow from operations as well as outside investments to fund our acquisition and development activities.If our cash flow from operations is reduced and external sources of capital become limited or unavailable, our ability to make the necessary capital investment to maintain or expand our asset base of oil and gas reserves would be impaired. The Oil and Gas Industry has Mechanical and Environmental Risks. Oil and gas drilling and production activities are subject to numerous risks.These risks include the risk that no commercially productive oil or gas reservoirs will be encountered, that operations may be curtailed, delayed or canceled, and that title problems, weather conditions, compliance with governmental requirements, mechanical difficulties or shortages or delays in the delivery of drilling rigs and other equipment may limit our ability to develop, produce or market our reserves.New wells we drill may not be productive and we may not recover all or any portion of our investment in the well.Drilling for oil and gas may involve unprofitable efforts, not only from dry wells but also from wells that are productive but do not produce sufficient net revenues to return a profit after drilling, operating and other costs.In addition, our properties may be susceptible to hydrocarbon drainage from production by other operators on adjacent properties. Industry operating risks include the risks of fire, explosions, blow outs, pipe failure, abnormally pressured formations and environmental hazards, such as oil spills, natural gas leaks, ruptures or discharges of toxic gases, the occurrence of any of which could result in substantial losses due to injury or loss of life, severe damage to or destruction of property, natural resources and equipment, pollution or other environmental damage, clean up responsibilities, regulatory investigation and penalties and suspension of operations.In accordance with customary industry practice, we maintain insurance for these kinds of risks, but we cannot be sure that our level of insurance will cover all losses in the event of a drilling or production catastrophe.Insurance is not available for all operational risks, such as risks that we will drill a dry hole, fail in an attempt to complete a well or have problems maintaining production from existing wells. Drilling is a Speculative Activity Even With Newer Technology. Assessing drilling prospects is uncertain and risky for many reasons.We have grown in the past several years by using 3-D seismic technology to acquire and develop exploratory projects in northern California, as well as by acquiring producing properties for further development.The successful acquisition of such properties depends on our ability to assess recoverable reserves, future oil and gas prices, operating costs, potential environmental and other liabilities and other factors. Nevertheless, exploratory drilling remains a speculative activity.Even when fully utilized and properly interpreted, 3-D seismic data and other advanced technologies assist geoscientists in identifying subsurface structures but do not enable the interpreter to know whether hydrocarbons are in fact present.In addition, 3-D seismic and other advanced technologies require greater pre-drilling expenditures than traditional drilling strategies, and we could incur losses as a result of these costs. Therefore, our assessment of drilling prospects are necessarily inexact and their accuracy inherently uncertain.In connection with such an assessment, we perform a review of the subject properties that we believe to be generally consistent with industry practices.Such a review, however, will not reveal all existing or potential problems, nor will it permit us to become sufficiently familiar with the properties to fully assess their deficiencies and capabilities. Breaches of Contract by Sellers of Properties Could Adversely Affect Operations. In most cases, we are not entitled to contractual indemnification for pre closing liabilities, including environmental liabilities, and we generally acquire interests in the properties on an "as is" basis with limited remedies for breaches of representations and warranties.In those circumstances in which we have contractual indemnification rights for pre-closing liabilities, the seller may not fulfill those obligations and leave us with the costs. 5 We May Not be Able to Acquire Producing Oil and Gas Properties Which Contain Economically Recoverable Reserves. Competition for producing oil and gas properties is intense and many of our competitors have substantially greater financial and other resources than we do.Acquisitions of producing oil and gas properties may be at prices that are too high to be acceptable. We Require Substantial Capital for Exploration and Development. We make substantial capital expenditures for our exploration and development projects.We will finance these capital expenditures with cash flow from operations and sales of direct working interests to third party investors.We will need additional financing in the future to fund our developmental and exploration activities.Additional financing that may be required may not be available or continue to be available to us.If additional capital resources are not available to us, our developmental and other activities may be curtailed, which would harm our business, financial condition and results of operations. Profit Depends on the Marketability of Production. The marketability of our natural gas production depends in part upon the availability, proximity and capacity of natural gas gathering systems, pipelines and processing facilities.Most of our natural gas is delivered through natural gas gathering systems and natural gas pipelines that we do not own.Federal, state and local regulation of oil and gas production and transportation, tax and energy policies, and/or changes in supply and demand and general economic conditions could adversely affect our ability to produce and market its oil and gas.Any dramatic change in market factors could have a material adverse effect on our financial condition and results of operations. We Depend on Key Personnel. Our business will depend on the continued services of our co-presidents and co-chief executive officers, Donald H. Hosmer and Stephen M. Hosmer.Stephen Hosmer is also the chief financial officer.We do not have employment agreements with either Donald or Stephen Hosmer.The loss of the services of either of these individuals would be particularly detrimental to us because of their background and experience in the oil and gas industry. The Hosmer Family Exerts Significant Influence Over Stockholder Matters. The control positions held by members of the Hosmer family may discourage others from making bids to buy Royale Energy or change its management without their consent.Donald H. Hosmer is the co-president of the company.Stephen M. Hosmer is the co-president and chief financial officer.Harry E. Hosmer is the chairman of the board.Together, they make up three of the eight members of our board of directors.At December 31, 2009, these individuals owned or controlled the following amounts of Royale Energy common stock, including shares they had the right to acquire on the exercise of outstanding stock options: Name Number of Shares (1) Percent (2), (3) Donald H. Hosmer 9.0% Stephen M. Hosmer (4) 11.5% Harry E. Hosmer 7.3% Total 27.8% Includes the following options to purchase shares of stock:Donald H. Hosmer – 45,000, Stephen M. Hosmer – 30,000, and Harry E. Hosmer – 30,000. Based on total of 10,225,208 outstanding shares on December 31, 2009. Calculated pursuant to Rule 13d-3 of the Securities and Exchange Commission. Includes 12,000 shares of stock owned by the minor children of Stephen M. Hosmer.Mr. Hosmer disclaims beneficial ownership of the shares owned by his children. The amounts of stock owned by Hosmer family members make it quite likely that they could control the outcome of any contested vote of the stockholders on matters related to management of the corporation. The Oil and Gas Industry is Highly Competitive. The oil and gas industry is highly competitive in all its phases. Competition is particularly intense with respect to the acquisition of desirable producing properties, the acquisition of oil and gas prospects suitable for enhanced production efforts, and the hiring of experienced personnel.Our competitors in oil and gas acquisition, development, and production include the major oil companies in addition to numerous independent oil and gas companies, individual proprietors and drilling programs. 6 Many of our competitors possess and employ financial and personnel resources far greater than those which are available to us.They may be able to pay more for desirable producing properties and prospects and to define, evaluate, bid for, and purchase a greater number of producing properties and prospects than we can. We must compete against these larger companies for suitable producing properties and prospects, to generate future oil and gas reserves. Governmental Regulations Can Hinder Production. Domestic oil and gas exploration, production and sales are extensively regulated at both the federal and state levels.Legislation affecting the oil and gas industry is under constant review for amendment or expansion, frequently increasing the regulatory burden.Also, numerous departments and agencies, both federal and state, have legal authority to issue, and have issued, rules and regulations affecting the oil and gas industry which often are difficult and costly to comply with and which carry substantial penalties for noncompliance.State statutes and regulations require permits for drilling operations, drilling bonds, and reports concerning operations.Most states where we operate also have statutes and regulations governing conservation matters, including the unitization or pooling of properties.Our operations are also subject to numerous laws and regulations governing plugging and abandonment, discharging materials into the environment or otherwise relating to environmental protection.The heavy regulatory burden on the oil and gas industry increases its costs of doing business and consequently affects its profitability.Changes in the laws, rules or regulations, or the interpretation thereof, could have a materially adverse effect on our financial condition or results of operation. Minority or Royalty Interest Purchases Do Not Allow Us to Control Production Completely. We sometimes acquire less than the controlling working interest in oil and gas properties.In such cases, it is likely that these properties would not be operated by us.When we do not have controlling interest, the operator or the other co-owners might take actions we do not agree with and possibly increase costs or reduce production income in ways we do not agree with. Environmental Regulations Can Hinder Production. Oil and gas activities can result in liability under federal, state and local environmental regulations for activities involving, among other things, water pollution and hazardous waste transport, storage, and disposal.Such liability can attach not only to the operator of record of the well, but also to other parties that may be deemed to be current or prior operators or owners of the wells or the equipment involved.We have inspections performed on our properties to assure environmental law compliance, but inspections may not always be performed on every well, and structural and environmental problems are not necessarily observable even when an inspection is undertaken. Item 2Description of Property Since 1993, Royale Energy has concentrated on development of properties in the Sacramento Basin and the San Joaquin Basin of Northern and Central California.In 2009, Royale Energy drilled five wells in northern and central California, three of which were commercially productive wells, two are currently producing and one is awaiting pipeline hookup. Following industry standards, Royale Energy generally acquires oil and natural gas acreage without warranty of title except as to claims made by, through, or under the transferor.In these cases, Royale Energy attempts to conduct due diligence as to title before the acquisition, but it cannot assure that there will be no losses resulting from title defects or from defects in the assignment of leasehold rights.Title to property most often carries encumbrances, such as royalties, overriding royalties, carried and other similar interests, and contractual obligations, all of which are customary within the oil and natural gas industry. During 2009, Royale Energy maintained a revolving credit agreement with Texas Capital Bank, N.AUnder the terms of the agreement, from time to time, Royale Energy may borrow, repay, and reborrow money from Texas Capital Bank with a total credit line of $14,250,000.The maximum allowable amount of each credit request is governed by a formula in the agreement.The maximum allowable amount at December 31, 2009, was $2,440,000.At December 31, 2009, Royale Energy owed $2,440,000 under this credit line.Royale uses advances under this credit line to finance lease acquisition operations and for temporary working capital.Following is a discussion of Royale Energy's significant oil and natural gas properties.Reserves at December 31, 2009, for each property discussed below, have been determined by Netherland, Sewell & Associates, Inc., and Source Energy, LLC, registered professional petroleum engineers, in accordance with reports submitted to Royale Energy on March 4, 2010 and February 11, 2010, respectively. 7 Northern California Royale Energy owns lease interests in eleven gas fields with locations ranging from Tehama County in the north to Kern County in the south, in the Sacramento and San Joaquin Basins in California.At December 31, 2009, Royale operated 52 wells in California with estimated total proven, developed, and undeveloped reserves at approximately 4.0 bcf, according to Royale’s independently prepared reserve report as of December 31, 2009. Developed and Undeveloped Leasehold Acreage As of December 31, 2009, Royale Energy owned leasehold interests in the following developed and undeveloped properties in both gross and net acreage. Developed Undeveloped Gross Acres Net Acres Gross Acres Net Acres California All Other States Total Drilling Activities The following table sets forth Royale Energy's drilling activities during the years ended December 31, 2007, 2008 and 2009.All wells are located in the Continental U.S., in California, Texas, Louisiana and Utah. Year Type of Well(a) Gross Wells(e) Net Wells(b) Total Producing(c) Dry(d) Producing(c) Dry(d) Exploratory 4 4 0 Developmental 3 2 1 Exploratory 2 1 1 Developmental 5 4 1 Exploratory 3 2 1 Developmental 2 1 1 a) An exploratory well is one that is drilled in search of new oil and natural gas reservoirs, or to test the boundary limits of a previously discovered reservoir.A developmental well is one drilled on a previously known productive area of an oil and natural gas reservoir with the objective of completing that reservoir. b) Gross wells represent the number of actual wells in which Royale Energy owns an interest.Royale Energy's interest in these wells may range from 1% to 100%. c) A producing well is one that produces oil and/or natural gas that is being purchased on the market. d) A dry well is a well that is not deemed capable of producing hydrocarbons in paying quantities. e) One "net well" is deemed to exist when the sum of fractional ownership working interests in gross wells or acres equals one.The number of net wells is the sum of the fractional working interests owned in gross wells expressed as a whole number or a fraction. 8 Production The following table summarizes, for the periods indicated, Royale Energy's net share of oil and natural gas production, average sales price per barrel (BBL), per thousand cubic feet (MCF) of natural gas, and the MCF equivalent (MCFE) for the barrels of oil based on a 10 to 1 ratio of the price per barrel of oil to the price per MCF of natural gas."Net" production is production that Royale Energy owns either directly or indirectly through partnership or joint venture interests produced to its interest after deducting royalty, limited partner or other similar interests.Royale Energy generally sells its oil and natural gas at prices then prevailing on the "spot market" and does not have any material long term contracts for the sale of natural gas at a fixed price. Net volume Oil (BBL) Gas (MCF) MCFE Average sales price Oil (BBL) $ Gas (MCF) $ $ $ Net production costs and taxes $ $ $ Lifting costs (per MCFE) $ $ $ Net Proved Oil and Natural Gas Reserves As of December 31, 2009, Royale Energy had proved developed reserves of 4,563 MMCF and total proved reserves of 4,617 MMCF of natural gas on all of the properties Royale Energy leases.For the same period, Royale Energy also had proved developed oil reserves of 16 MBBL and total proved oil reserves of 16 MBBL. Oil and gas reserve estimates and the discounted present value estimates associated with the reserve estimates are based on numerous engineering, geological and operational assumptions that generally are derived from limited data. Item 3Legal Proceedings National Fuel Corporation (“NFC”) v. Royale Energy, Inc., No. 080800735, Uintah County, Utah. This lawsuit arose from a dispute over jointly operated property in which Royale is the 75% owner and operator and NFC is a non-operator with a 25% ownership. NFC disagrees with the Company’s operations and seeks to remove the Company as operator. As of the date of this filing, both parties have signed a settlement agreement.However, until the court enters an order dismissing the case, the case remains an active matter. PART II Item 5Market for Common Equity and Related Stockholder Matters Since 1997 Royale Energy's Common Stock has been traded on the Nasdaq National Market System under the symbol "ROYL."On April 1, 2009, Nasdaq notified Royale that it was not in compliance with the requirement that companies listed on the Nasdaq Global Market are required by Marketplace Rule 4450(a)(3) to maintain a minimum of $10 million in stockholders’ equity for continued listing.Effective July 31, 2009, Royale transferred its securities listing from the Nasdaq Global Market to the Nasdaq Capital Market.Royale complies with the Capital Market listing requirements.As of December 31, 2009, 10,225,208 shares of Royale Energy's Common Stock were held by approximately 4,850 stockholders.The following table reflects high and low quarterly closing sales prices from January 2008 through December 2009. Share prices in this table have been adjusted to give effect to the issuance of stock dividends in 2003, 2004 and 2005, and a stock split in 2004, as described in the next subsection, Dividends. 9 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr High Low High Low High Low High Low Dividends The Board of Directors did not issue cash or stock dividends in 2009 or 2008.On January 18, 2007 the Board of Directors authorized the issuance of a cash dividend of $0.05 per share for shareholders of record on February 19, 2007.The dividend was paid March 5, 2007 in the amount of $397,049. Recent Sales of Unregistered Securities In March 2008, Royale Energy awarded options to purchase 45,000 shares of common stock at $3.50 per share (the fair market value of Royale’s common stock on the date of grant) to each of its eight directors (a total of 360,000 shares).In June 2008, three directors exercised their options to acquire a total of 36,844 shares during 2008.The options were issued and the stock was purchased in reliance on the exemption from registrations requirements of the Securities Act of 1933 contained in Section 4(2) thereof. Performance Graph The following stock price performance graph is included in accordance with the SEC’s executive compensation disclosure rules and is intended to allow stockholders to review Royale Energy’s executive compensation policies in light of corresponding stockholder returns, expressed in terms of the appreciation of Royale Energy’s common stock relative to two broad-based stock performance indices.The information is included for historical comparative purposes only and should not be considered indicative of future stock performance.The graph compares total return on $100 value of Royale Energy’s common stock on December 31, 2004, with the cumulative total return of the Standard & Poor’s Composite 500 Stock Index and the Dow Jones U.S. Exploration and Production Index from December 31, 2004 through December 31, 2009.The Royale Energy performance figures assume retention of stock dividends in 2003 and 2004 and a stock split issued in the form of a stock dividend in 2004. Royale Energy, Inc. 88 48 39 39 37 S & P Composite 500 Stock Index 75 92 DJ US Exploration and Production Index 10 Item 6Selected Financial Data (In thousands, except earnings per share data) As of December 31, Income Statement Data: Revenues $ Operating Income (Loss) Net Income (Loss) Basic Earnings Per Share Balance Sheet Date: Oil & Gas Properties, Equipment & Fixtures $ Total Assets Long Term Obligations Total Stockholders’ Equity Item 7Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with Royale Energy’s Financial Statements and Notes thereto and other financial information relating to Royale Energy included elsewhere in this document. For the past sixteen years, Royale Energy has primarily acquired and developed producing and non-producing natural gas properties in California.In 2004, Royale Energy began developing leases in Utah.The most significant factors affecting the results of operations are (i) changes in oil and natural gas production levels and reserves, (ii) recording of turnkey drilling revenues and the associated drilling expense, and (iii) the change in commodities price of natural gas and oil reserves owned by Royale Energy. Critical Accounting Policies Revenue Recognition Royale Energy’s financial statements include its pro rata ownership of wells.Royale Energy usually sells a portion of the working interest in each lease that it acquires to third party investors and retains a portion of the prospect for its own account.Royale Energy generally retains about a 50% working interest.All results, successful or not, are included at its pro rata ownership amounts: revenue, expenses, assets, and liabilities. Royale Energy has developed two profit-oriented segments of business: marketing direct working interests (DWI), and producing and selling oil and gas. Royale Energy derives DWI revenue from sales of working interests to high net worth individuals.The DWI revenue is divided into payments for pre-drilling costs and for drilling costs.DWI investments are non-refundable.Royale Energy recognizes the pre-drilling revenue portion when the investor deposits money with Royale Energy.The company holds the remaining investment in trust as deferred turnkey drilling until drilling is complete.Occasionally, drilling is delayed due to the permitting process, or drilling rig availability.At December 31, 2009 and 2008, Royale Energy had deferred turnkey drilling of $4,979,605 and $4,005,800, respectively. The primary business segment is oil and gas production.Northern and central California account for approximately 96% of the company’s successful natural gas production in 2009.Natural gas flows from the wells into gathering line systems, which are equipped occasionally with compressor systems, which in turn flow into metered transportation and customer pipelines.Monthly, price data and daily production are used to invoice customers for amounts due to Royale Energy and other working interest owners.Royale Energy operates virtually all of its own wells and receives industry standard operator fees. 11 Oil and Gas Property and Equipment Royale Energy follows the successful efforts method of accounting for oil and gas properties.Costs are accumulated on a field-by-field basis.These costs include pre-drilling activities such as leasing rents paid, drilling costs, and post-drilling tangible costs.Costs of unproved properties are excluded from amortization until the properties are evaluated.Royale Energy regularly evaluates its unproved properties on a field-by-field basis for possible impairment.Due to the unpredictable nature of exploration drilling activities, the amount and timing of impairment expenses are difficult to predict with any certainty. Depletion The units of production method of accounting uses proved reserves in the calculation of depletion, depreciation and amortization.Proved reserves are estimated quantities of crude oil, natural gas, and natural gas liquids which geological and engineering data demonstrate with reasonable certainty to be recoverable from known reservoirs under existing economic and operating conditions.Proved reserves cannot be measured exactly, and the estimation of reserves involves judgment determinations.Independent engineering reserve estimates must be reviewed and adjusted periodically to reflect additional information gained from reservoir performance, new geological and geophysical data and economic changes.The estimates are based on current technology and economic conditions, and Royale Energy considers such estimates to be reasonable and consistent with current knowledge of the characteristics and extent of production.The independent engineering estimates include only those amounts considered to be proved reserves and do not include additional amounts which may result from new discoveries in the future, or from application of secondary and tertiary recovery processes where facilities are not in place or for which transportation and/or marketing contracts are not in place.Changes in previous estimates of proved reserves result from new information obtained from production history and changes in economic factors. Impairment Of Assets Producing property costs are evaluated for impairment and reduced to fair value if the sum of expected undiscounted future cash flows is less than net book value pursuant to the Extractive Activities Topic of the Financial Accounting Standard Board’s (FASB) Accounting Standards Codification.Impairment of non-producing leasehold costs and undeveloped mineral and royalty interests are assessed periodically on a property-by-property basis and any impairment in value is charged to expense.We periodically review for impairment of proved properties on a field-by-field basis.Unamortized capital costs are measured on a field basis and are reduced to fair value if it is determined that the sum of expected future net cash flows are less than the net book value.We determine if impairment has occurred through either adverse changes or as a result of its periodic review for impairment.Impairment is measured on undiscounted cash flows.We regard impairment costs of undeveloped properties as a component of our turnkey drilling overhead, since impairment costs amount to a write-down of previously acquired property inventory that we were unable to successfully develop as part of our turnkey drilling program. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.The most significant estimates pertain to proved oil, plant products and gas reserve volumes and the future development costs.Actual results could differ from those estimates. Deferred Income Taxes Deferred income taxes reflect the net tax effects, calculated at currently enacted rates, of (a) future deductible/taxable amounts attributable to events that have been recognized on a cumulative basis in the financial statements or income tax returns, and (b) operating loss and tax credit carry forwards.A valuation allowance for deferred tax assets is recorded when it is more likely than not that the benefit from the deferred tax asset will not be realized. 12 Results of Operations for the Twelve Months Ended December 31, 2009, as Compared to the Twelve Months Ended December 31, 2008 For the year ended December 31, 2009, we had a net loss of $2,197,143, a $6,580,471 improvement when compared to the net loss of $8,777,614 during 2008.This improvement was due to Company wide efforts to control and reduce costs.Total revenues from operations for the year in 2009 were $8,625,585, a decrease of $10,548,529, or 55%, from the total revenues of $19,174,114 in 2008.This decrease in revenues was due to several factors, including the industry wide decline in oil and natural gas commodity prices which affected our oil and natural gas production revenues, and decreased turnkey drilling revenues due to lower direct working interest sales. Although revenues decreased expenses also decreased.Total costs and expenses fell from $36,084,449 in 2008 to $11,818,065 in 2009, a $24,266,384 or 67% decrease.The decreased costs and expenses also translated into a 78% decrease in the Company’s loss from operations from $14,362,885 in 2008 to $3,146,869 in 2009, an $11,216,016 decrease. In 2009, revenues from oil and gas production decreased by 60% to $2,800,557 from $6,999,022 in 2008, due to lower commodity prices received for our oil and natural gas production.The net sales volume of natural gas for the year ended December 31, 2009, was approximately 575,995 MCF with an average price of $4.09 per MCF, versus 714,230 MCF with an average price of $8.32 per MCF for 2008.This represents a decrease in net sales volume of 138,235 MCF or 19.4%.This decrease in production was due to a natural decline in production from existing oil and gas wells.The net sales volume for oil and condensate (natural gas liquids) production was approximately 8,364 barrels with an average price of $52.92 per barrel for the year ended December 31, 2009, compared to 11,089 barrels at an average price of $95.04 per barrel for the year in 2008.This represents a decrease in net sales volume of 2,725 barrels, or 24.6%. Oil and gas lease operating expenses decreased by $1,490,355, or 51.3%, to $1,415,970 for the year ended December 31, 2009, from $2,906,325 for the year in 2008.This decrease was mainly due to lower workover and plugging and abandonment costs, as cost reduction measures were implemented in 2009.When measuring lease operating costs on a production or lifting cost basis, in 2009, the $1,415,970 equates to a $2.15 per MCFE lifting cost versus a $3.52 per MCFE lifting cost in 2008, a 39% decrease. For the year ended December 31, 2009, turnkey drilling revenues decreased $6,410,261 to $5,061,804 in 2009 from $11,472,065 in 2008, or 55.9%.We also had a $3,868,486 or 64.3% decrease in turnkey drilling and development costs to $2,146,904 in 2009 from $6,015,390 in 2008.In 2009 we drilled five wells, three exploratory wells and two developmental wells versus two exploratory wells and five developmental wells in 2008.Our gross margins, or profits, on drilling depend on our ability to accurately estimate the costs associated with the development of projects in which we sell working interests and to acquire viable properties that can be successfully developed.Costs associated with contract drilling depend on location, well depth, weather, and availability of drilling contractors and equipment.Our gross margin on drilling increased to 57.6% from 47.6% for the years ended December 31, 2009 and 2008, respectively.Gross margin is calculated as the difference between turnkey drilling revenue and turnkey drilling expense.However, management believes that a portion of its impairment losses should also be considered as a cost of drilling in determining the profitability of this segment, because impairment costs are incurred in the selection of higher quality prospects for ultimate development. Impairment losses of $1,935,861 and $15,691,348 were recorded in 2009 and 2008, respectively.In both years, we recorded impairments in fields where year end reserve values were less than the net book values of wells or where lease and land costs that were no longer viable.In 2009, the majority of the impairment, $1,124,293, was recorded in our Utah fields, where various recently drilled wells had significantly lower proved developed nonproducing reserves than originally estimated.Much of these were costs carried over from wells drilled in 2008.Our Elkhorn Slough and East Rice Creek fields, both in California, were impaired $341,098 and $205,173, respectively, due to lower proved producing reserves than their current book values.Two other California fields, the Rio Vista and Bowerbank, were impaired $74,124 and $71,975, respectively, due to lower proved undeveloped reserves than originally estimated.In 2008, $9,508,294 of this impairment was recorded in our Utah field where the weather delays caused lower than expected production to support the proved reserves values that were lower than their current net book values.The Texas and Gulf Coast fields were impaired $4,950,417, of which $1,936,390 was due to wells which had lower proved reserve values than their current net book values and $3,014,027 was due to previously capitalized lease and land costs which were not expected to be developed within the current year. We impaired two wells in California.One drilled in 2008 was impaired for $348,376, and the other a workover was impaired $340,129, due to lower reserves.Two fields in California, the Elkhorn Slough and Bowerbank, were impaired $284,379 and $100,436, respectively due to lower proved reserves than their current book values.Additionally in 2009 and 2008, we recorded lease impairments of $112,165 and $827,888, respectively, on various capitalized lease and land costs that were no longer viable. 13 Bad debt expense for 2009 and 2008 was $255,478 and $567,521, respectively.These expenses arose from identified uncollectable receivables relating to our oil and natural gas properties either plugged and abandoned or scheduled for plugging and abandonment.In 2009, approximately 78% of these expenses stem from one of our California wells.We periodically review our accounts receivable from working interest owners to determine whether collection of any of these charges where doubtful.By contract, the Company may not collect some charges from its Direct Working Interest owners for certain wells that ceased production or had been sold during the year, to the extent that these charges exceed production revenue.As a result of those reviews in 2009 and 2008, we increased the allowance from $973,319 at December 31, 2008 to $1,019,018 at December 31, 2009, for receivables from these Direct Working Interest owners. The aggregate of supervisory fees and other income was $763,224 for the year ended December 31, 2009, an increase of $60,197 (8.6%) from $703,027 during the year in 2008.This increase was mainly due to the granting of a seismic license to an industry member for which we were compensated.Supervisory fees are charged in accordance with the Council for Petroleum Accountants Societies (COPAS) policy for reimbursement of expenses associated with the joint accounting for billing, revenue disbursement, and payment of taxes and royalties.These charges are reevaluated each year and adjusted up or down as deemed appropriate by a published report to the industry by Ernst & Young, LLP, Public Accountants.Supervisory fees decreased $3,582 or 1%, to $388,736 in 2009 from $392,318 in 2008. Depreciation, depletion and amortization expense decreased to $989,716 from $4,148,415 a decrease of $3,158,699 (76.1%) for the year ended December 31, 2009, as compared to 2008.The depletion rate is calculated using production as a percentage of reserves.This decrease in depletion expense was mainly due to the decrease in our oil and gas asset base from our 2008 impairments. General and administrative expenses decreased by $835,646 or 19.1%, from $4,382,462 for the year ended December 31, 2008 to $3,546,816 for the year in 2009.This decrease was primarily due to reductions in employee related expenses such as salaries, taxes and insurances, implemented in our cost control measures.Legal and accounting expense decreased to $717,173 for the year, compared to $1,211,989 for 2008, a $494,816 or 40.8% decrease.This decrease was a result of lower legal fees due to litigation defending property rights in 2008, which culminated in a trial and a successful outcome for the company in April of 2008. Marketing expense for the year ended December 31, 2009, decreased $350,852 or 30.2%, to $810,147, compared to $1,160,999 for the year in 2008.Marketing expense usually varies from period to period according to the number of marketing events attended by personnel and their associated costs.In 2009, our cost containment measures led to decreases primarily in marketing related travel and exhibition costs. In 2009 and 2008, we recorded gains on the sales of assets of $45,611 and $2,547,450, respectively.Both gains can be primarily attributable to the sale of our Rio Bravo field located in Kern County, California in September 2008 for $4.75 million.This resulted in a net gain from the sale of $2,637,203 in 2008 and an additional gain through a reconciling adjustment of $170,713 in 2009.Additionally, Royale recognized a loss from the sale of its marketable securities of $120,219 in 2009. During 2009, interest expense decreased to $101,675 from $221,667 in 2008, a $119,992 or 54.1% decrease.This was due to a decrease in the usage of our bank line of credit.Further details concerning Royale’s line of credit usage can be foundin the Capital Resources and Liquidity section below. In 2009, we had an income tax benefit of $1,051,401 mainly due to our net loss before taxes of $3,248,544.In 2008, we also had an income tax benefit of $5,806,938 also due to our net loss before taxes of $14,584,552.The use of percentage depletion created from the current operations, and from utilization of unused percentage depletion carryforwards, results in an effective tax rate less than the normal federal rate of 35% plus the relevant state rates (mostly California, 9.3%). 14 Results of Operations for the Twelve Months Ended December 31, 2008, as Compared to the Twelve Months Ended December 31, 2007 For the year ended December 31, 2008, we had a net loss of $8,777,614 compared to the net loss of $2,779,207 during 2007.The loss was primarily the result of an impairment of $15,691,348 due to a decrease in asset reserve values at year end 2008.This was mainly due to the industry wide collapse of oil and natural gas prices at year end which reduced reserve values. Total revenues from operations for the year in 2008 were $19,174,114, an increase of $2,616,715, or 15.8%, from the total revenues of $16,557,399 in 2007.In 2008 our turnkey drilling revenues increased due to an increase in the number of wells drilled and our natural gas revenues increased due to higher mid-year natural gas and oil prices.Higher turnkey drilling revenues accounted for 78.9% of the increase. In 2008, revenues from oil and gas production increased by 14.5% to $6,999,022 from $6,110,092 in 2007, due to higher mid year prices that the industry experienced for a portion of 2008.The net sales volume of natural gas for the year ended December 31, 2008, was approximately 714,230 MCF with an average price of $8.32 per MCF, versus 791,195 MCF with an average price of $6.56 per MCF for 2007.This represents a decrease in net sales volume of 76,965 MCF or 9.7%.This decrease in production was due to a natural decline in production from existing oil and gas wells.The net sales volume for oil and condensate (natural gas liquids) production was approximately 11,089 barrels with an average price of $95.04 per barrel for the year ended December 31, 2008, compared to 14,088 barrels at an average price of $65.02 per barrel for the year in 2007.This represents a decrease in net sales volume of 2,999 barrels, or 21.3%. Oil and gas lease operating expenses increased by $365,889, or 14.4%, to $2,906,325 for the year ended December 31, 2008, from $2,540,436 for the year in 2007.This increase was mainly due to higher plugging and abandoning and workover costs during the period in 2008 when compared to 2007, as we continue efforts to increase production on some of our existing wells.When measuring lease operating costs on a production or lifting cost basis, in 2008, the $2,832,413 equates to a $3.43 per MCFE lifting cost versus a $2.27 per MCFE lifting cost in 2007, a 51.1% increase.Without plugging, abandonment, and workover costs, our lifting costs would have been $1,688,271, or $2.05 per MCFE. For the year ended December 31, 2008, turnkey drilling revenues increased $2,063,962 to $11,472,065 in 2008 from $9,408,103 in 2007, or 21.9%.We also had a $1,037,579 or 20.8% increase in turnkey drilling and development costs to $6,015,390 in 2008 from $4,977,811 in 2007.In 2008, we drilled seven wells and incurred work over expenses for an existing well and we expensed another, previously drilled exploratory dry hole in 2008.We drilled five developmental wells and two exploratory wells in 2008 versus four exploratory wells and three developmental wells in 2007.Our gross margins, or profits, on drilling depend on our ability to accurately estimate the costs associated with the development of projects in which we sell working interests and to acquire viable properties that can be successfully developed.Costs associated with contract drilling depend on location, well depth, weather, and availability of drilling contractors and equipment.Our gross margin on drilling increased to 47.6% from 47.1% for the years ended December 31, 2008 and 2007, respectively.Gross margin is calculated as the difference between turnkey drilling revenue and turnkey drilling expense.However, management believes that a portion of its impairment losses should also be considered as a cost of drilling in determining the profitability of this segment, because impairment costs are incurred in the selection of higher quality prospects for ultimate development. Impairment losses of $15,691,348 and $2,106,670 were recorded in 2008 and 2007, respectively.In 2008 and 2007, we recorded impairments in fields where year end reserve values were less than the net book values of wells in those fields.In 2008, $9,508,294 of this impairment was recorded in our Utah field where the weather delays caused lower than expected production to support the proved reserves values that were lower than their current net book values.The Texas and Gulf Coast fields were impaired $4,950,417, of which $1,936,390 was due to wells which had lower proved reserve values than their current net book values and $3,014,027 was due to previously capitalized lease and land costs which were not expected to be developed within the current year. We impaired two wells in California, one drilled in 2008 was impaired for $348,376 and the other a workover was impaired $340,129, due to lower reserves.Two fields in California, the Elkhorn Slough and Bowerbank, were impaired $284,379 and $100,436, respectively due to lower proved reserves than their current book values.In 2007, the majority of this impairment, $1,248,843, was recorded in our Bowerbank field in California, where various recently drilled wells had significantly lower proved undeveloped reserves than originally estimated.The Afton field in California was impaired for $389,946 mainly on acquired wells which ceased producing due to their natural declines and had lower reserves than originally estimated.Our Texas and Gulf Coast fields were impaired $283,371 due to wells in these areas which had lower production and reserves than originally estimated.Our Elkhorn Slough field was impaired for $148,734 due to lower proved undeveloped reserves than originally estimated. 15 We periodically review our accounts receivable from working interest owners to determine whether collection of any of these charges where doubtful.By contract, the Company may not collect some charges from its Direct Working Interest owners for certain wells that ceased production or had been sold during the year, to the extent that these charges exceed production revenue.As a result of that review in 2008 and 2007, we established an allowance of $973,319 and $546,874, respectively, for receivables from these Direct Working Interest owners. The aggregate of supervisory fees and other income was $703,027 for the year ended December 31, 2008, a decrease of $336,177 (32.3%) from $1,039,204 during the year in 2007.This decrease was the result of several factors including the decrease in cost recovery received for use of facilities constructed and placed into service during prior periods as a result of lower production levels.Supervisory fees are charged in accordance with the Council for Petroleum Accountants Societies (COPAS) policy for reimbursement of expenses associated with the joint accounting for billing, revenue disbursement, and payment of taxes and royalties.These charges are reevaluated each year and adjusted up or down as deemed appropriate by a published report to the industry by Ernst & Young, LLP, Public Accountants.Supervisory fees decreased $8,579 or 2.1%, to $392,318 in 2008 from $400,897 in 2007. Depreciation, depletion and amortization expense increased to $4,148,415 from $3,585,682 an increase of $562,733 (15.7%) for the year ended December 31, 2008, as compared to 2007.The depletion rate is calculated using production as a percentage of reserves.This increase in depletion expense was mainly due to the decrease in our oil and gas reserves at year end 2008. As the result of minor cost cutting measures, general and administrative expenses decreased by $67,630 or 2%, from $4,450,092 for the year ended December 31, 2007 to $4,382,462 for the year in 2008Legal and accounting expense increased to $1,211,989 for the year, compared to $928,628 for year 2007, a $283,361 or 30.5% increase.This increase was due to higher legal fees due to litigation defending property rights during 2008 and 2007. Marketing expense for the year ended December 31, 2008, decreased $294,297 or 20.2%, to $1,160,999, compared to $1,455,296 for the year in 2007.Marketing expense varies from period to period according to the number of marketing events attended by personnel and their associated costs. In September 2008, the company sold its Rio Bravo field located in Kern County, California for $4.75 million, resulting in a net gain from the sale of $2,637,203.During the first quarter in 2008, we also recorded a loss of $27,823 on the sale of a non-oil and gas asset.During 2007, we sold our interests in two non oil and gas assets resulting in a loss on sale of $135,396. During 2008, interest expense increased to $221,667 from $152,547 in 2007, a $69,120 or 45.3% increase.This was due to an increase in the usage of our bank line of credit. In 2008, we had an income tax benefit of $5,806,938 mainly due to our net loss before taxes of $14,584,552.In 2007, we also had an income tax benefit of $1,258,484 also due to our net loss before taxes of $4,037,691.The use of percentage depletion created from the current operations, and from utilization of unused percentage depletion carryforwards, results in an effective tax rate less than the normal federal rate of 35% plus the relevant state rates (mostly California, 9.3%). Capital Resources and Liquidity At December 31, 2009, Royale Energy had current assets totaling $9,016,810 and current liabilities totaling $10,482,776, a $1,465,956 working capital deficit.We had cash and cash equivalents at December 31, 2009 of $3,835,282 compared to $1,330,739 at December 31, 2008. Our capital expenditure commitments occur as we decide to drill wells to develop our prospects.We generally do not decide to drill any prospect until we have sold a portion of the working interest in a prospect to third parties to diversify our risk and receive a portion of the funds to drill each prospect.We place funds that we receive from third party investors into a separate cash account until they are required for expenditures on each well.Our capital expenditure needs in addition to those needs are satisfied by selling part of the working interest in prospects. 16 We have not, in past years, experienced shortages of funds needed to satisfy our capital expenditure requirements.We expect that our available credit and cash flows from operations will be sufficient for capital expenditure needs beyond those satisfied from sales of working interests.We ordinarily fund our operations and cash needs from cash flows generated from operations.We believe that we have sufficient liquidity for 2010 and do not foresee any liquidity demands that cannot be met from cash flow from operations. At the end of 2009, our accounts receivable totaled $2,493,108 compared to $3,750,557 at December 31, 2008, a $1,257,449 or 33.5% decrease, primarily due to lower receivables from an industry member participating in wells we drilled at the end of 2008.At December 31, 2009, our accounts payable and accrued expenses totaled $5,128,987, a decrease of $5,191,200 or 50.3% over the accounts payable at the end of 2008 of $10,320,187.This decrease was due to applying prepaid drilling remittances to accounts payable in addition to payments made on other trade account payables. During 2008, Royale Energy maintained a revolving credit agreement with Guaranty Bank, FSB, secured by all of our oil and gas properties, which at December 31, 2008, had outstanding indebtedness of $1,975,974.In February 2009, the Guaranty Bank loan was repaid and we entered into a new agreement with Texas Capital Bank, N.A. for a new revolving line of credit and letter of credit facility, also secured by our oil and gas properties, of up to $14,250,000 and separate letter of credit facility of up to $750,000, for the purposes of refinancing Royale’s existing debt and to fund development, exploration and acquisition activities as well as other general corporate purposes.Under the terms of the agreement, Royale Energy may borrow, repay, and re-borrow funds as necessary.Interest is to be the greater of Texas Capital Bank’s base rate and the Federal Funds rate but in no event less than 5% per year.On January 15, 2010, Texas Capital Bank re-determined the borrowing base to be $2,440,000 with monthly borrowing base reductions of $80,000 commencing on February 1, 2010.All unpaid principal and interest is payable at maturity on February 13, 2013.At December 31, 2009, we had a current borrowing base and outstanding indebtedness on this loan of $2,440,000. The Texas Capital Bank loan agreement contains certain restrictive covenants, including a prohibition of payment of dividends on Royale’s stock (other than dividends paid in stock).The loan agreement contains covenants that, among other things, Royale must: • Maintain a minimum ratio of earnings before interest, taxes, depreciation and amortization to interest expense of at lest 3.00 to 1.00; • Maintain a ratio of current assets to current liabilities of at least 1.00 to 1.00; and • Maintain a tangible net worth as of the close of each fiscal quarter of at least 75% of Royale’s tangible net worth on the loan closing date, plus 75% of positive quarterly net income thereafter. At December 31, 2009, we were not in compliance with the current ratio financial covenant of our loan agreement with the bank, but we have obtained a waiver from the terms of that loan covenant.We are not in default on any principal, interest or sinking fund payment. We do not engage in hedging activities or use derivative instruments to manage market risks. The following schedule summarizes our known contractual cash obligations at December 31, 2009, and the effect such obligations are expected to have on our liquidity and cash flow in future periods. Total Obligations 2011-2012 2013-2014 Beyond Office lease $ Long-term debt - - Total $ Operating Activities.For the year ended December 31, 2009, cash used by operating activities totaled $884,369 compared to $1,540,924 provided by operating activities for the year in 2008.This difference in cash was due primarily to a significant decrease in our trade accounts payable and lower direct working interest sales during the year in 2009.When comparing the 2008 cash provided by operating activities of $1,540,924 to $4,427,012 provided by operating activities for the same period in 2007, there was a $2,886,088 or 65% decrease, which was mainly due to our decrease in deferred income taxes due to our year end loss which provided an income tax benefit for the Company. 17 Investing Activities.For the year ended December 31, 2009, cash used by investing activities was $965,928 compared to $4,689,152 used by investing activities in 2008, a decrease of $3,723,224 or 79%.The 2008 activity includes $9,865,255, used mainly for oil and gas capital expenditures, along with proceeds of $5,698,911 generated from the sale of our Rio Bravo field during the third quarter of 2008.The decrease in drilling expenditures during the year in 2009 was due to the drilling of fewer and lower cost wells.Beginning in July 2008, the Company began to purchase a material amount of equity securities.Based upon management’s intent for the items, the Company had categorized these as available-for-sale securities.For the year ended December 31, 2008, we had purchased $633,427 and sold $110,619 in equity securities.For the year ended 2009, our equity sales and purchases generated $330,545.In 2007, net cash used by investing activities netted to $8,691,528 for the year in 2007, which included $8,835,180, used mainly for oil and gas capital expenditures, along with proceeds from the sale of non oil and gas assets of $143,652. Financing Activities.For the year ended December 31, 2009, cash provided by financing activities was $4,354,840 compared to $629,999 provided by financing activities in 2008, a $3,724,841 difference.In August 2009, Royale Energy received net proceeds of $985,314 through the sale of common stock and warrants to one investor in a private placement. The proceeds were used to increase our stockholders’ equity and working capital, due originally to the receipt of the NASDAQ non-compliance notice, see Item 4 Market for Common Equity and Related Stockholder Matters. Additionally, during September and October 2009 we received net proceeds of $1,080,650 from the exercise of warrants for 511,628 shares from the August 2009 private placement. In October 2009, Royale Energy received net proceeds of $1,824,850 through the private placement of common stock and warrants to one investor. The proceeds were used to assist in the development a new natural gas field discovery in California. During the first quarter of 2009, we paid off our line of credit with Guaranty Bank and established a new one with Texas Capital Bank. In the second quarter of 2008 we received net proceeds of $3,724,999 from the sale of common stock and warrants to one investor in a private placement. The proceeds were used to pay $2,000,000 to reduce long term debt payments and for working capital. In 2008, we also received $105,000 from the exercise of stock options. For 2007, cash provided by financing activities was $735,880 primarily due to an increase in net borrowings on our commercial bank line of credit during the year. Also in January 2007, the Board of Directors declared a cash dividend of $0.05 per share for shareholders of record on February 19, 2007. This dividend was paid March 5, 2007, in the amount of $397,049. Changes in Reserve Estimates Due to recent discoveries, our overall all proved developed and undeveloped reserves increased by 36.8% in 2009 while our previously estimated proved developed and undeveloped reserve quantities were revised downward slightly by approximately .4 million cubic feet of natural gas.See Supplemental Information about Oil and Gas Producing Activities (Unaudited), page F-29.Approximately 75% of the revision came from three existing California wells which had lower than previously estimated proved producing gas reserves.The other 25% came from two California prospects which had been previously estimated to contain proved undeveloped gas reserves, were reevaluated and found to have lower than expected reserves and as a result were not drilled. In 2008, our estimated proved developed and undeveloped reserve quantities were revised slightly upward by approximately .1 million cubic feet of natural gas mainly due to two California wells which had higher than originally estimated proved producing reserves.Also in 2008 our estimated proved developed and undeveloped oil reserves were revised upward by approximately 11,900 barrels primarily due to one Texas well which had higher than originally estimated proved producing reserves. The following table summarizes the major reasons for reserve increases in 2007. Oil Gas Two existing wells with higher estimated proved producing gas reserves One existing well with higher estimated proved producing oil reserves One existing well with lower estimated proved non-producing gas reserves Increase of proved undeveloped reserves in one existing well Reduction of PUD in one existing well Total 18 In 2007, our estimated proved developed and undeveloped reserve quantities were revised downward by approximately 4.05 million cubic feet of natural gas.During 2007, it was discovered that two producing wells had lower than previously estimated proved producing gas reserves, resulting in a reduction of proved developed producing gas reserves.There were also reductions on two additional producing wells that had lower than previously estimated proved non-producing reserves. Also during 2007, four prospects that had been previously estimated to contain proved undeveloped gas reserve were re-evaluated and found to have lower than expected reserves and as a result were not drilled.Three other prospects that had been previously estimated to contain proved undeveloped gas reserve are still being evaluated and pending final results expected reserves were reduced.One other prospect with proved undeveloped reserves were drilled and resulted in proved reserves less than prior estimates.The revisions of previous estimates attributable to these wells accounted for approximately 98% of the net downward revisions of previous gas reserve estimates. The following table summarizes the major reasons for reserve reductions in 2007. Gas Two existing wells with lower estimated proved producing reserves Two existing wells with lower estimated proved non-producing reserves Reduction of PUD due to four undrilled wells Reduction of PUD due to three undrilled wells pending evaluation Reduction of PUD based on drilling results Total Item 7AQualitative and Quantitative Disclosures About Market Risk Royale Energy is exposed to market risk from changes in commodity prices and in interest rates.In 2009, we sold a majority of our natural gas at the daily market rate through the Pacific Gas & Electric pipeline.In 2009, our natural gas revenues were approximately $2.4 million with an average price of $4.09 per MCF.At current production levels, a 10% per MCF increase or decrease in our average price received could potentially increase or decrease our natural gas revenues by approximately $240,000.At our current production levels of oil and natural gas condensate, a 10% increase or decrease in our average price per barrel could potentially increase or decrease our oil and natural gas revenues by approximately $44,000. We currently do not sell any of our natural gas or oil through hedging contracts. We have a line of credit used in funding purchases of oil and gas assets, meeting drilling schedules and assisting in funding operations.This line of credit is tied to increases or decreases in the bank prime interest rate.If the interest rate on our line of credit were to increase 1% or 2% during the year this could potentially add approximately $24,000 to $48,000, respectively, to our interest expense. Item 8Financial Statements and Supplementary Data See pages F-1, et seq., included herein. Item 9AControls and Procedures Disclosure Controls Disclosure controls are controls and other procedures that are designed to ensure that information required to be disclosed by us in reports that we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms.Our disclosure controls and procedures are designed to insure that the information required to be filed is accumulated and communicated to our management in a manner designed to enable them to make timely decisions regarding required disclosure. 19 Our co-chief executive officers, Donald H. Hosmer and Stephen M. Hosmer, evaluated the effectiveness or our disclosure controls and procedures as of the end of the 2009 fiscal year.Based on their evaluation, they concluded that our disclosure controls are effective as of December 31, 2009. Management Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting to provide reasonable assurance regarding the reliability of our financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the company, (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company’s assets that could have a material effect on the financial statements. Management assessed our internal control over financial reporting as of December 31, 2009, which was the end of our fiscal year. Management based its assessment on criteria established in the SEC Commission Guidance Regarding Management’s Report on Internal Control Over Financial Reporting Under Section 13(a) or 15(d) of the Securities Exchange Act of 1934. The guidance sets forth an approach by which management can conduct a top-down, risk-based evaluation of internal control over financial reporting. Management’s assessment included an evaluation of risks to reliable financial reporting, whether controls exist to address those risks and evaluated evidence about the operation of the controls included in the evaluation based on its assessment of risk. Based on our assessment, management has concluded that our internal control over financial reporting was effective as of the end of the fiscal year to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external reporting purposes in accordance with generally accepted accounting principles. We reviewed the results of management’s assessment with the Audit Committee of our Board of Directors. This annual report does not include an attestation report of the company's registered public accounting firm regarding internal control over financial reporting. Management's report was not subject to attestation by the company's registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the company to provide only management's report in this annual report. Changes in Internal Control over Financial Reporting No changes in our internal control over financial reporting occurred during the last fiscal quarter of 2009 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Limitations on Effectiveness of Controls Our management, including our CEO’s and CFO, does not expect that our disclosure controls or internal controls over financial reporting will prevent all error or fraud.A control system, no matter how well conceived and operated, can provide only reasonable, but not absolute, assurance that the objectives of a control system are met.Any control system contains limitations imposed by resources and relevant cost considerations.Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues have been addressed.These inherent limitations include the realities that judgments can be faulty and that breakdowns can occur because of simple error or mistake.In addition, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of a control.Our control system design is also based on assumptions about the likelihood of future events, and we cannot be sure that we have considered all possible future circumstances and events. 20 PART III Item 10Directors and Executive Officers of the Registrant The information required by this Item will be contained in, and incorporated by reference to, the Proxy Statement for the annual meeting of Royale Energy, filed April 29, 2010. Item 11Executive Compensation The information required by this Item will be contained in, and incorporated by reference to, the Proxy Statement for the annual meeting of Royale Energy, filed April 29, 2010. Item 12Security Ownership of Certain Beneficial Owners and Management The information required by this Item will be contained in, and incorporated by reference to, the Proxy Statement for the annual meeting of Royale Energy, filed April 29, 2010. Item 13Certain Relationships and Related Transactions The information required by this Item will be contained in, and incorporated by reference to, the Proxy Statement for the annual meeting of Royale Energy, filed April 29, 2010. Item 14Principal Accountant Fees and Services The information required by this Item will be contained in, and incorporated by reference to, the Proxy Statement for the annual meeting of Royale Energy, filed April 29, 2010. PART IV Item 15Exhibits and Financial Statement Schedules 1. Financial Statements.See Index to Financial Statements, page F-1 2. Schedules.Supplemental Information About Oil and Gas Producing Activities (Unaudited) begins on page F-29. 3. Exhibits.Certain of the exhibits listed in the following index are incorporated by reference. 21 Restated Articles of Incorporation of Royale Energy, Inc., incorporated by reference to Exhibit 3.1 of Royale Energy’s Form 10-Q filed August 14, 2009. Amended and Restated Bylaws of Royale Energy, Inc., incorporated by reference to Exhibit 3.2 of Royale Energy’s Form 10-K filed March 27, 2009. Series A Warrant issued to Cranshire Capital, L.P., incorporated by reference to Exhibit 4.1 of the Company’s Form 8-K filed August 6, 2009. Series A-1 Warrant issued to Cranshire Capital, L.P., incorporated by reference to Exhibit 4.2 of the Company’s Form 8-K filed August 6, 2009. Series B Warrant issued to Cranshire Capital, L.P., incorporated by reference to Exhibit 4.3 of the Company’s Form 8-K filed August 6, 2009. Series C Warrant issued to Cranshire Capital, L.P., incorporated by reference to Exhibit 4.4 of the Company’s Form 8-K filed August 6, 2009. Warrant issued to J.P. Turner Partners, L.P. dated August 5, 2009, incorporated by reference to Exhibit 4.5 of the Company’s Form S-3/A filed August 21, 2009. Warrant issued to J.P. Turner Partners, L.P. dated October 20, 2009, incorporated by reference to Exhibit 4.6 of the Company’s Form S-3/A filed December 14, 2009. Warrant issued to Cranshire Capital, L.P., incorporated by reference to Exhibit 4.1 of the Company’s Form 8-K filed October 21, 2009. Waiver letter regarding adjustment of warrant anti-dilution provisions, incorporated by reference to Exhibit 99.2 of the Company’s Form 8-K filed August 6, 2009. Waiver letter regarding adjustment of warrant anti-dilution provisions, incorporated by reference to Exhibit 99.2 of the Company’s Form 8-K filed October 21, 2009. Certificate of Determination of the Series AA Convertible Preferred Stock, incorporated by reference to Exhibit 4.2 of Royale Energy's Form 10-SB Registration Statement. Form of Indemnification Agreement, incorporated by reference to Exhibit 10.3 of Royale Energy's Form 10-SB Registration Statement. Amended and Restated Credit Agreement between Royale Energy and Texas Capital Bank, N.A. (February 13, 2009), incorporated by reference to Exhibit 310.2 of Royale Energy’s Form 10-K filed March 27, 2009. Form of Promissory Note between Royale Energy and Texas Capital Bank, N.A., incorporated by reference to Exhibit 10.3 of Royale Energy’s Form 10-K filed March 27, 2009. Securities Purchase Agreement between the Company and Cranshire Capital, L.P., dated as of August 4, 2009, incorporated by reference to Exhibit 10.1 of the Company’s Form 8-K filed August 6, 2009. Registration Rights Agreement between the Company and Cranshire Capital, L.P., dated as of August 5, 2009, incorporated by reference to Exhibit 10.2 of the Company’s Form 8-K filed August 6, 2009. Securities Purchase Agreement between the Company and Cranshire Capital, L.P., dated as of October 16, 2009, incorporated by reference to Exhibit 10.1 of the Company’s Form 8-K filed October 21, 2009. Registration Rights Agreement between the Company and Cranshire Capital, L.P., dated as of October 16, 2009, incorporated by reference to Exhibit 10.2 of the Company’s Form 8-K filed October 21, 2009. Financial Representative Agreement between the Company and J.P. Turner & Company, LLC, dated July 9, 2009, incorporated by reference to Exhibit 10.3 of the Company’s Form S-3/A filed August 21, 2009. Rules 13a-14(a), 115d-14(a) Certification, filed herewith. Rules 13a-14(a), 115d-14(a) Certification, filed herewith. Section 1350 Certification, filed herewith. Section 1350 Certification, filed herewith. Report of Netherland Sewell & Associates, Inc., incorporated by reference to Royale Energy’s Form 10-K for the year ended December 31, 2009, filed March 19, 2010. Report of Source Energy, LLC, , incorporated by reference to Royale Energy’s Form 10-K for the year ended December 31, 2009, filed March 19, 2010. 22 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Royale Energy, Inc. Date: August 4, 2010 /s/ Donald H Hosmer Donald H Hosmer Co-President and Co-Chief Executive Officer Date: August 4, 2010 /s/ Stephen M. Hosmer Stephen M. Hosmer Co-President, Co-Chief Executive Officer and Chief Financial Officer 23 ROYALE ENERGY, INC. INDEX TO FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA TABLE OF CONTENTS REPORT OF PADGETT, STRATEMANN & CO., LLP, INDEPENDENT AUDITORS F-2 BALANCE SHEETS DECEMBER 31, 2 F-3 STATEMENTS OF OPERATIONS F-5 STATEMENTS OF STOCKHOLDERS’ EQUITY F-6 STATEMENTS OF CASH FLOWS F-9 NOTES TO FINANCIAL STATEMENTS F-11 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Of Royale Energy, Inc. We have audited the accompanying balance sheets of Royale Energy, Inc. (the “Company”) as of December 31, 2009 and 2008, and the related statements of operations, stockholders' equity, and cash flows for the years ended December 31, 2009, 2008 and 2007.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. As discussed in Note 19 to the financial statements, the financial statements as of December 31, 2009, and for the year then ended have been restated to record the fair value of certain available for sale securities. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Royale Energy, Inc. as of December 31, 2009 and 2008, and the results of its operations and its cash flows for the years ended December 31, 2009, 2008 and 2007, in conformity with accounting principles generally accepted in the United States of America. We were not engaged to examine management's assessment of the effectiveness of the Company’s internal control over financial reporting as of December 31, 2009, included in the accompanying Management’s Report on Internal Control over Financial Reporting and, accordingly, we do not express an opinion thereon. Padgett, Stratemann & Co., L.L.P. San Antonio, Texas March 16, 2010, except for Note 19, For which the date is August 4, 2010 F-2 ROYALE ENERGY, INC BALANCE SHEETS DECEMBER 31, 2 ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable, net Prepaid Expenses Deferred Tax Asset 0 Available for Sale Securities Inventory Total Current Assets Other Assets Deferred Tax Asset - Noncurrent Oil And Gas Properties (Successful Efforts Basis) Equipment and Fixtures Total Assets $ $ The accompanying notes are an integral part of these financial statements. F-3 ROYALE ENERGY, INC. BALANCE SHEETS DECEMBER 31, 2 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts Payable and Accrued Expenses $ $ Current Portion of Long-Term Debt 0 Current Portion of Deferred Tax Liability 0 Deferred Revenue from Turnkey Drilling Total Current Liabilities Noncurrent Liabilities: Asset Retirement Obligation Long-Term Debt, Net of Current Portion Total Noncurrent Liabilities Total Liabilities Stockholders' Equity Common Stock, No Par Value, 20,000,000 and $10,000,000 Shares Authorized; 10,257,827 and 8,538,717 Shares Issued10,225,208 and 8,506,098 Shares Outstanding, Respectively Convertible Preferred Stock, Series AA, No Par Value, 147,500 Shares Authorized; 52,784 Shares Issued and Outstanding, Respectively Accumulated (Deficit) Accumulated Other Comprehensive Income (Loss) Total Paid in Capital and Accumulated Deficit Less Cost of Treasury Stock, 32,619 Shares Paid in Capital, Treasury Stock Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. F-4 ROYALE ENERGY, INC. STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2009, 2008, AND 2007 Revenues: Sale of Oil and Gas $ $ $ Turnkey Drilling Supervisory Fees and Other Total Revenues $ $ $ Costs and Expenses: General and Administrative Turnkey Drilling & Development Lease Operating Lease Impairment Bad Debt Expense Legal and Accounting Marketing Depreciation, Depletion and Amortization Total Costs and Expenses $ $ $ Gain (Loss) on Sale of Assets Income (Loss) from Operations ) Other Expense: Interest Expense Income (Loss) Before Income Tax Expense Income Tax Expense (Benefit) Net Income (Loss) $ $ $ Basic Earnings Per Share: Net Income (Loss) Available To Common Stock $ $ $ Diluted Earnings (Loss) Per Share $ $ $ Other Comprehensive Income Unrealized Gain(Loss) on Equity Securities (as restated) $ $ $ 0 Less: Reclassification Adjustment for Losses(Gains) Included in Net Income 0 Other Comprehensive Income (Loss), before tax (as restated) 0 Income Tax Expense (Benefit) Related to Items of Other Comprehensive Income (as restated) 0 Other Comprehensive Income (Loss), net of tax (as restated) 0 Comprehensive Income (Loss) (as restated) $ $ $ The accompanying notes are an integral part of these financial statements. F-5 ROYALE ENERGY, INC. STATEMENTS OF STOCKHOLDERS' EQUITY FOR THE YEARS ENDED DECEMBER 31, 2009, 2008, AND 2007 Common Stock Preferred Stock Series AA Shares Issued Amount Shares Outstanding Amount Balance at January 1, 2007 $ $ Stock Options Exercised Adjustment - - - Cash Dividend $0.05 Per Share - Stock Award - Net Income (Loss) for the Year - Balance at December 31, 2007 $ $ $ Stock Options Exercised - - Employee Stock Award Adjustments - - - Common Stock Private Placement - - Conversion of Preferred AA Stock-Based Compensation –Stock Options Grant - Stock – Based Compensation - Restricted Stock Grant - Available for Sale Securities – Unrealized Loss - Net Income (Loss) for the Year - Balance at December 31, 2008 $ $ Common Stock Private Placement - - Common Stock Warrant Exercise - - Stock-Based Compensation –Stock Options Grant - Stock – Based Compensation - Restricted Stock Grant - - - Available for Sale Securities – Unrealized Gain - Net Income (Loss) for the Year - Balance at December 31, 2009 (as restated) $ $ The accompanying notes are an integral part of these financial statements. F-6 ROYALE ENERGY, INC. STATEMENTS OF STOCKHOLDERS' EQUITY (Continued) FOR THE YEARS ENDED DECEMBER 31, 2009, 2008, AND 2007 Treasury Stock Shares Acquired Amount Paid in Capital Treasury Stock Balance at January 1, 2007 $ $ Stock Options Exercised Adjustment - - - Cash Dividend $0.05 Per Share - - - Stock Award $ $ Net Income (Loss) for the Year - - - Balance at December 31, 2007 $ $ Stock Options Exercised - - - Employee Stock Award Adjustments Common Stock Private Placement - - - Conversion of Preferred AA - - - Stock-Based Compensation – Stock Options Grant - - Stock-Based Compensation – Restricted Stock Grant - - Available for Sale Securities – Unrealized Loss - - - Net Income (Loss) for the Year - - - Balance at December 31, 2008 $ $ Common Stock Private Placement - - - Common Stock Warrant Exercise - - - Stock-Based Compensation –Stock Options Grant - - Stock – Based Compensation - Restricted Stock Grant - - Available for Sale Securities – Unrealized Gain - - - Net Income (Loss) for the Year - - - Balance at December 31, 2009 (as restated) $ $ The accompanying notes are an integral part of these financial statements. F-7 ROYALE ENERGY, INC. STATEMENTS OF STOCKHOLDERS' EQUITY (Continued) FOR THE YEARS ENDED DECEMBER 31, 2009, 2008, AND 2007 Accumulated Deficit Accumulated Other Comprehensive Income (Loss) Total Balance at January 1, 2007 $ - $ Stock Options Exercised Adjustment - - - Cash Dividend $0.05 Per Share - Stock Award - - Net Income (Loss) for the Year - Balance at December 31, 2007 - Stock Options Exercised - - Employee Stock Award Adjustments - - Common Stock Private Placement - - Conversion of Preferred AA - - - Stock-Based Compensation –Stock Options Grant - - Stock-Based Compensation - Restricted Stock Grant - - Available for Sale Securities – Unrealized Loss - Net Income (Loss) for the Year - Balance at December 31, 2008 $ $ $ Common Stock Private Placement - - Common Stock Warrant Exercise - - Stock-Based Compensation –Stock Options Grant - - Stock – Based Compensation - Restricted Stock Grant - - Available for Sale Securities – Unrealized Gain - Net Income (Loss) for the Year - Balance at December 31, 2009 (as restated) $ $ $ The accompanying notes are an integral part of these financial statements. F-8 ROYALE ENERGY, INC. STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2009, 2 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income (Loss) $ $ $ Adjustments to Reconcile Net Income to Net Cash (Used in) Provided by Operating Activities: Depreciation, Depletion, and Amortization Lease Impairment (Gain) Loss on Sale of Assets Realized (Gain) Loss on Equity Securities 0 Bad Debt Expense Stock-Based Compensation, net of adjustments (Increase) Decrease in: Accounts Receivable Prepaid Expenses and Other Assets Increase (Decrease) in: Accounts Payable and Accrued Expenses Deferred Revenues - DWI Deferred Income Taxes Net Cash (Used in) Provided by Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES: Expenditures For Oil And Gas Properties And Other Capital Expenditures Proceeds from Sale of Assets Purchase of Equity Securities 0 Sale of Equity Securities 0 Net Cash Used in Investing Activities CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from Long-Term Debt 0 Principal Payments on Long-Term Debt Dividends Paid 0 0 Proceeds from Issuance of Common Stock 0 Exercise of Options and Warrants for Cash 0 Net Cash Provided by Financing Activities The accompanying notes are an integral part of these financial statements. F-9 Net Increase (Decrease) in Cash and Cash Equivalents Cash & Cash Equivalents at Beginning of Year Cash & Cash Equivalents at End of Year $ $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOWS INFORMATION: Cash Paid for Interest Cash Paid for Taxes SUPPLEMENTAL DISCLOSURES OF NON-CASH INVESTING & FINANCING ACTIVITIES: Conversion of accounts payable to long-term note payable 0 0 Conversion of Series AA Preferred Stock to Common Stock 0 0 Unrealized Gain (Loss) on Available-for-Sale Securities, net of tax effect (as restated) ) 0 The accompanying notes are an integral part of these financial statements. F-10 ROYALE ENERGY, INC. NOTES TO FINANCIAL STATEMENTS NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES This summary of significant accounting policies of Royale Energy, Inc. (“Royale Energy” or the “Company”) is presented to assist in understanding Royale Energy's financial statements.The financial statements and notes are representations of Royale Energy's management, which is responsible for their integrity and objectivity.These accounting policies conform to accounting principles generally accepted in the United States of America and have been consistently applied in the preparation of the financial statements. Description of Business Royale Energy is an independent oil and gas producer which also has operations in the area of turnkey drilling.Royale Energy owns wells and leases in major geological basins located primarily in California, Texas, and Utah. Royale Energy offers fractional working interests and seeks to minimize the risks of oil and gas drilling by selling multiple well drilling projects which do not include the use of debt financing. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change relate to the estimate of Company oil and gas reserves prepared by an independent engineering consultant.Such estimates are subject to numerous uncertainties inherent in the estimation of quantities of proven reserves. Estimated reserves are used in the calculation of depletion, depreciation and amortization, unevaluated property costs, estimated future net cash flows, taxes, and contingencies. Joint Ventures The accompanying financial statements as of December 31, 2009 and 2008 include the accounts of Royale Energy and its proportionate share of the assets, liabilities and results of operations.Royale Energy generally retains an ownership interest of approximately 50% in wells it drills with its joint venture projects.Royale Energy is the operator of the majority of properties in which it has an ownership interest. In connection with the drilling and operation of wells, the Company receives industry standard COPAS fees, which are recorded as supervisory fee income. Revenue Recognition Royale Energy recognizes revenues from the sales of oil and natural gas upon transfer of title, net of royalties, in the period of delivery.Settlements for oil and natural gas sales can occur up to two months after the end of the month in which the oil and natural gas were produced.We estimate and accrue for the value of these sales using information available to us at the time our financial statements are generated. Royale Energy recognizes revenues from the sale of natural gas in which the Company has an interest with other producers using the entitlements method of accounting.Under this method we recognize revenue based on our entitled ownership percentage of sales of natural gas delivered to purchasers.Gas imbalances occur when we sell more or less than our entitled ownership percentage of total natural gas production.When we receive more than our entitled share, a liability is recorded.Gas imbalances on our production at December 31, 2009, 2008 and 2007 were not significant. Royale Energy enters into turnkey drilling agreements with investors to develop leasehold acreage it has acquired. When Royale Energy sponsors a turnkey drilling project for sale, a calculation is made to estimate the pre-drilling costs and the drilling costs. A percentage for each is calculated. The turnkey drilling project is then sold to investors who enter into a signed contract with Royale Energy. In this agreement, the investor agrees to share in the pre-drilling costs, which include lease costs, and other costs as required so that the drilling of the project can proceed. As stated in the contract, the percentage of the pre-drilling costs that the investor contributes is non-refundable, and thus on its financial statements, Royale Energy recognizes these non-refundable payments as revenue since the pre-drilling costs have commenced. The remaining investment is held and reported by Royale Energy as deferred revenue from turnkey drilling until drilling is complete. Once drilling begins, it is generally completed within 10-30 days.If costs exceed revenues and Royale Energy participates as a working interest owner, Royale’s proportional share of the excess is capitalized as the cost of Royale Energy's working interest. If Royale Energy is unable to drill the wells, and a suitable replacement well is not found, the deferred funds received would be returned to the investors. Included in cash and cash equivalents are amounts for use in the completion of turnkey drilling programs in progress. F-11 Oil and Gas Property and Equipment (Successful Efforts) Royale Energy accounts for its oil and gas exploration and development costs using the successful efforts method. Leasehold acquisition costs are capitalized. If proved reserves are found on an undeveloped property, leasehold cost is transferred to proved properties. Significant undeveloped leases are reviewed periodically and a valuation allowance is provided for any estimated decline in value. Cost of other undeveloped leases is expensed over the estimated average life of the leases. Cost of exploratory drilling is initially capitalized. In the absence of a determination that proved reserves are found, the costs of drilling such exploratory wells are charged to expense. Royale Energy makes this determination within one year following the completion of drilling. Other exploratory costs are charged to expense as incurred. Development costs, including unsuccessful development wells, are capitalized. Depletion, depreciation and amortization of oil and gas producing properties are computed on an aggregate basis using the units-of-production method. As required by the Extractive Activities Topic of the Financial Accounting Standards Board (FASB), long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. It establishes guidelines for determining recoverability based on future net cash flows from the use of the asset and for the measurement of the impairment loss. Impairment loss under the Topic is calculated as the difference between the carrying amount of the asset and its fair value. Any impairment loss is recorded in the current period in which the recognition criteria are first applied and met. Under the successful efforts method of accounting for oil and gas operations, Royale Energy periodically assessed its proved properties for impairments by comparing the aggregate net book carrying amount of all proved properties with their aggregate future net cash flows. The statement requires that the impairment review be performed on the lowest level of asset groupings for which there are identifiable cash flows. Royale Energy performs a periodic review for impairment of proved properties on a field-by-field basis. Unamortized capital costs are measured on a field basis and are reduced to fair value if it is determined that the sum of expected future net cash flows are less than the net book value. Royale Energy determines if impairment has occurred through either adverse changes or as a result of its periodic review for impairment. Impairment is measured on undiscounted cash flows. Impairment losses of $1,935,861, $15,691,348, and $2,106,670, were recorded in 2009, 2008, and 2007 respectively. Upon the sale of oil and gas reserves in place, costs and accumulated amortization of such property are removed from the accounts and resulting gain or loss on sale is reflected in operations. Impairment of unproved properties is assessed periodically on a property-by-property basis, and any impairment in value is currently charged to expense. In addition, capitalized costs of unproved properties are assessed periodically to determine whether their value has been impaired below the capitalized costs. Loss is recognized to the extent that such impairment is indicated. In making these assessments, factors such as exploratory drilling results, future drilling plans, and lease expiration terms are considered. When an entire interest in an unproved property is sold, gain or loss is recognized, taking into consideration any recorded impairment. Upon abandonment of properties, the reserves are deemed fully depleted and any unamortized costs are recorded in the statement of operations under impairment expense. In 2009, management recorded an impairment of $1,935,861 in fields where year end reserve values no longer supported the net book values of wells in those fields.The majority of this impairment, $1,124,293 was recorded in our Moon Canyon field in Utah, were various recently drilled wells had significantly lower proved undeveloped reserves than originally estimated.Our Elkhorn Slough field was impaired for $341,098 due to a decline in production and lower proved reserves than originally estimated.Royale also had impairments in its East Rice Creek, Rio Vista, and Bowerbank fields in the amounts of $205,173, $74,124, and $71,975, respectively.The impairments were the result of natural declines and lower reserves than originally estimated.Additionally, Royale also had $112,165 in nonviable geological lease and land costs incurred in developing various fields throughout California that were charged to impairment expense. F-12 In 2008, Royale Energy recorded an impairment of $15,691,348 in fields where year end reserve values no longer supported net book values of the related wells in those fields.Moreover, 2008 impairments also include significant impairments of nonviable geological lease and land costs.The majority of these impairments, $9,508,294, were recorded in our Moon Ridge field in Utah, where recently drilled wells had significantly lower proved reserves than originally estimated.Royale’s Texas and Gulf Coast fields were impaired $1,936,390 due to lower production, and lower than originally estimated reserves.In addition, the company also had $3,014,027 in nonviable geological lease and land costs incurred in developing its Gulf Coast and Texas fields with Brigham Exploration Company.In reviewing these carried costs, management determined Royale Energy would not be able to pursue any additional wells with Brigham where these costs would be allocated.Royale had impairments in its Dunnigan Hills, Bowerbank, Elkhorn Slough, and Afton fields in the amounts of $55,616, $100,436, $284,379, and $42,828, respectively.The impairments were the result of natural declines and lower reserves than originally estimated.Management also impaired its costs relating to it two recently drilled wells in Colusa County and Laris Well field by $348,376 and $340,129, respectively.These wells, drilled as developmental to existing reserves, produced no gas, and as such, their related costs were impaired. In 2007, management recorded an impairment of $2,106,670 in fields where year end reserve values no longer supported the net book values of wells in those fields.The majority of this impairment, $1,248,843 was recorded in our Bowerbank field in California, were various recently drilled wells had significantly lower proved undeveloped reserves than originally estimated.The Afton field in California was impaired for $389,946 mainly on acquired wells which ceased producing due to their natural declines and had lower reserves than originally estimated.Our Texas and Gulf Coast fields were impaired $283,371 due to wells in these areas that had been drilled in the last few years which had significantly lower production and reserves than originally estimated.Our Elkhorn Slough field was impaired for $148,734 due to lower proved undeveloped reserves than originally estimated Reclassification Certain items in the financial statements have been reclassified to maintain consistency and comparability for all periods presented herein.The company has determined that certain General and Administrative charges are presented more fairly as Bad Debt Expenses, and certain Geological and Geophysical Expenses are presented more fairly as Lease Operating costs.The reclassification is reflected in all years presented. Cash and Cash Equivalents Cash and cash equivalents include cash on hand and on deposit, and highly liquid debt instruments with maturities of three months or less. Inventory Inventory consists of well supplies and spare parts and is carried at lower of cost or market. Accounts Receivable The Company provides for uncollectible accounts receivable using the allowance method of accounting for bad debts.Under this method of accounting, a provision for uncollectible accounts is charged to earnings.The allowance account is increased or decreased based on past collection history and management’s evaluation of accounts receivable.All amounts considered uncollectible are charged against the allowance account and recoveries of previously charged off accounts are added to the allowance.At December 31, 2009 and 2008, net accounts receivable was $2,493,108 and $3,750,557 respectively. At December 31, 2009 and 2008, the Company established an allowance for uncollectable accounts of $1,019,018 and $973,319, respectively for receivables from direct working interest investors whose expenses on non-producing wells were unlikely to be collected from revenue. F-13 Equipment and Fixtures Equipment and fixtures are stated at cost and depreciated over the estimated useful lives of the assets, which range from three to seven years, using the straight-line method. Repairs and maintenance are charged to expense as incurred. When assets are sold or retired, the cost and related accumulated depreciation are removed from the accounts and any resulting gain or loss is included in income. Maintenance and repairs, which neither materially add to the value of the property nor appreciably prolong its life, are charged to expense as incurred. Gains or losses on dispositions of property and equipment, other than oil and gas, are reflected in operations. Earnings (Loss) Per Share Basic and diluted earnings (loss) per share are calculated as follows: For the Year Ended December 31, 2009 Income (Numerator) Shares (Denominator) Per-Share Amount Basic Earnings Per Share: Net income available to common stock $ $ ) Cumulative effect of accounting change Diluted Earnings Per Share: Effect of dilutive securities and stock options Net income available to common stock $ $ ) For the Year Ended December 31, 2008 Income (Numerator) Shares (Denominator) Per-Share Amount Basic Earnings Per Share: Net income available to common stock $ $ ) Cumulative effect of accounting change Diluted Earnings Per Share: Effect of dilutive securities and stock options Net income available to common stock $ $ For the Year Ended December 31, 2007 Income (Numerator) Shares (Denominator) Per-Share Amount Basic Earnings Per Share: Net income available to common stock $ $ Cumulative effect of accounting change Diluted Earnings Per Share: Effect of dilutive securities and stock options Net income available to common stock $ $ F-14 For the years ended December 31, 2009, 2008, and 2007, Royale Energy had dilutive securities of 724,231, 43,700, and 28,708, respectively.These securities were not included in the dilutive earning per share due to their anti-dilutive nature. Stock Based Compensation Royale Energy has a stock-based employee compensation plan, which is more fully described in Note 14.Effective January 1, 2006, the Company adopted the Compensation – Stock Compensation Topic of the FASB Accounting Standards Codification, which addresses the accounting for stock-based payment transactions in which an enterprise receives employee services in exchange for (a) equity instruments of the enterprise or (b) liabilities that are based on the fair value of the enterprise’s equity instruments or that may be settled by the issuance of such equity instruments. The Company uses the Black-Scholes option-pricing model to determine the fair-value of stock-based awards, consistent with that used for pro forma disclosures under the Topic. In July 2009, the Board of Directors granted a total of 17,858 shares of common stock to two directors as compensation for their joint and several guarantee of letter of credit on behalf of the Company.The shares vested immediately, but the delivery of the stock certificates was completed in January 2010. During the year ended December 31, 2008, the Board of Directors authorized approximately 550,000 shares to be issued for equity awards through a stock grant plan adopted in November 2008 and stock option grant plan adopted in March 2008. At this time, these new shares will be issued based upon the availability of authorized shares when exercised.These new shares, upon exercise, will not be issued from the Company’s Treasury stock holdings. Income Taxes Royale utilizes the asset and liability approach to measure deferred tax assets and liabilities based on temporary differences existing at each balance sheet date using currently enacted tax rates in accordance with the Income Taxes Topic of the FASB Accounting Standards Codification. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. Under the Topic, deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. The provision for income taxes is based on pretax financial accounting income. Deferred tax assets and liabilities are recognized for the expected tax consequences of temporary differences between the tax basis of assets and liabilities and their reported net amounts. In January 2007, Royale adopted additional provisions from the Income Taxes Topic of the FASB Accounting Standards Codification, which clarified the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements by prescribing a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. If a tax position is more likely than not to be sustained upon examination, then an enterprise would be required to recognize in its financial statements the largest amount of benefit that is greater than 50% likely of being realized upon ultimate settlement. As discussed in Note 7, the adoption did not materially affect our financial position or results of operations. Fair Values of Financial Instruments Disclosure of the estimated fair value of financial instruments is required under the Fair Value Measurements and Disclosures Topic of the FASB Accounting Standards Codification.The fair value estimates are made at discrete points in time based on relevant market information and information about the financial instruments. These estimates may be subjective in nature and involve uncertainties and significant judgment and therefore cannot be determined with precision. F-15 Royale Energy includes fair value in the notes to financial statements when the fair value of its financial instruments is different from the book value. Royale Energy assumes that the book value of financial instruments that are classified as current approximate fair value because of the short maturity of these instruments. For noncurrent financial instruments, Royale Energy uses quoted market prices or, to the extent that there are no available quoted market prices, market prices for similar instruments. In January 2000, Royale Energy received 96,000 shares (as adjusted for a later stock split) in a new start up company (the “Settlement Stock”) as part of a settlement in an action filed against a former consultant.At the time of the settlement, the value of the Settlement Stock was undeterminable because there was no market for the start-up’s stock.In September 2009, the issuer of the Settlement Stock conducted an initial public offering of stock, and a market for its shares was established.At December 31, 2009 the fair value of the Settlement Stock was $1,000,320 and the shares were classified as available for sale securities.The fair value was determined using the number of shares owned as of the last day of the reporting period multiplied by the market price of the Settlement Stock on that day.For the year ended December 31, 2009, an unrealized holding gain of $816,616 was recorded in the other comprehensive income (loss) section of the Statement of Operations. The unrealized holding gain included the income tax effect of $415,580 At December 31, 2008, Royale Energy reported a fair value of $218,938 relating to available for sale securities.For the purposes of identifying related costs to its available for sale securities, the Company uses a specific identification method.On December 31, 2008, the total cost for those securities amounted to $450,813.An unrealized holding loss of $140,053 was recorded in the equity’s other comprehensive loss section.The unrealized holding loss included an income tax benefit of $91,823. Fair Value Measurements According to Fair Value Measurements and Disclosures Topic of the FASB Accounting Standards Codification, assets and liabilities that are measured at fair value on a recurring and nonrecurring basis in period subsequent to initial recognition, the reporting entity shall disclose information that enable users of its financial statements to assess the inputs used to develop those measurements and for recurring fair value measurements using significant unobservable inputs, the effect of the measurements on earnings for the period. In 2009 and 2008, Royale Energy reported the fair value of $1,000,320 and $218,938, respectively in available for sale securities.The fair value was determined using the number of shares owned as of December 31, 2009 and 2008, multiplied by the market price of those securities on December 31, 2009 and 2008. The table below summarizes Royale’s fair value measurements and the level within the fair value hierarchy in which the fair value measurements fall.At December 31, 2009, Royale Energy quoted prices in active markets for identical assets when determining the fair value measurements at the reporting date. Description 12/31/2009 Level 1 12/31/2008 Level 1 Available for Sale Securities $ Treasury Stock The Company records acquisition of its capital stock for treasury at cost. Differences between proceeds for reissuance of treasury stock and average cost are charged to retained earnings or credited thereto to the extent of prior charges and thereafter to capital in excess of par value. Recently Issued Accounting Pronouncements The company has adopted the Subsequent Events Topic of the FASB Accounting Standards Codification. It establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued. The Topic sets forth (1) The period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, (2) The circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements and (3) The disclosures that an entity should make about events or transactions that occurred after the balance sheet date. The Topic is effective for interim or annual financial periods ending after June 15, 2009. The adoption of this standard did not have a significant impact on the Company’s interim financial information. F-16 In June2009, the Financial Accounting Standards Board issued Generally Accepted Accounting Principles Topic of the FASB Accounting Standards Codification. The Topic sets forth that the Financial Accounting Standards Board Accounting Standards Codification is the exclusive authoritative reference for nongovernmental U.S. GAAP for use in financial statements issued for interim and annual periods ending after September15, 2009, except for SEC rules and interpretive releases, which also are authoritative GAAP for SEC registrants. The change was established by FASB Statement of Financial Accounting Standards No. 168 “The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles” (FAS 168), which divides nongovernmental U.S. GAAP into the authoritative Codification and guidance that is nonauthoritative, doing away with the previous four-level hierarchy. The Topic is effective for financial statements for interim or annual reporting periods ending after September15, 2009. The Topic was not intended to change or alter existing GAAP, and the Company’s adoption did not have any impact on its consolidated financial statements other than to modify certain existing disclosures. Upon adoption, the Company began to use the new guidelines and numbering system prescribed by the Topic when referring to GAAP in the third quarter of fiscal year 2009. SEC Rulemaking On December 31, 2008, the SEC published the final rules and interpretations updating its oil and gas reporting requirements. Many of the revisions are updates to definitions in the existing oil and gas rules to make them consistent with the petroleum resource management system, which is a widely accepted standard for the management of petroleum resources that was developed by several industry organizations. Key revisions include the ability to include nontraditional resources in reserves, the use of new technology for determining reserves, permitting disclosure of probable and possible reserves, and changes to the pricing used to determine reserves in that companies must use a 12-month average price. The average is calculated using the first-day-of-the-month price for each of the 12 months that make up the reporting period. The SEC will require companies to comply with the amended disclosure requirements for registration statements filed after January 1, 2010, and for annual reports for fiscal years ending on or after December 15, 2009. The adoption of this rule did not have a significant impact on the Company’s financial statements. NOTE 2 - OIL AND GAS PROPERTIES, EQUIPMENT AND FIXTURES Oil and gas properties, equipment and fixtures consist of the following at December 31: Oil and Gas Producing properties, including intangible drilling costs $ $ $ Undeveloped properties Lease and well equipment Accumulated depletion, depreciation and amortization $ $ $ F-17 Commercial and Other Real estate, including furniture and fixtures $ Vehicles Furniture and equipment Accumulated depreciation $ $ $ The following sets forth costs incurred for oil and gas property acquisition and development activities, whether capitalized or expensed: Acquisition - Proved $ $ $ Acquisition- Unproved $ $ ) $ Development $ $ $ Exploration $ $ $ The guidance set forth in the Continued Capitalization of Exploratory Well Costs paragraph of the Extractive Activities Topic of the FASB Accounting Standards Codification requires that we evaluate all existing capitalized exploratory well costs and disclose the extent to which any such capitalized costs have become impaired and are expensed or reclassified during a fiscal period. We did not make any additions to capitalized exploratory well costs pending a determination of proved reserves during 2009 or 2008. We did not charge any previously capitalized exploratory well costs to expense upon adoption of Topic. 12 Months Ended December 31, Beginning balance at January 1 $
